CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 1 of 32




     EXHIBIT 7
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 2 of 32

                            Michael Robertson
                                6/20/2019

                                                                       1
                      UNITED STATES DISTRICT COURT
                           STATE OF MINNESOTA
      ------------------------------------------------------
                              Case No. 18-cv-2301 (JRT/KMM)

      David W. Lynas, as Trustee for the
      next-of-kin of James C. Lynas,
                                              Plaintiff,
             vs.

      Linda S. Stang, et al.,

                                      Defendants.
      ------------------------------------------------------
                        VIDEO DEPOSITION TRANSCRIPT OF
                        MICHAEL T. ROBERTSON, PsyD, LP

                                    June 20, 2019
                                     11:00 a.m.
                                        at the

                            Sherburne County Jail
                   13880 Business Center Drive Northwest
                            Elk River, MN 55330




      Court Reporter:      Janet D. Winberg, RPR
      Videographer:     Envision Video


                     Doby Professional Reporting, Inc.
                              952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 3 of 32

                                                           Michael Robertson
                                                               6/20/2019
                                                                 2                                                            4
 1    APPEARANCES:                                                   1
 2
                                                                                           EXAMINATION
         On Behalf of Plaintiff David W. Lynas:                      2
 3         Robert Bennett, Attorney at Law                                BY MR. BENNETT:
           Gaskins, Bennett & Birrell, L.L.P.                        3    Q. Dr. Robertson, did you have any discussions with
 4         333 South Seventh Street                                  4       anyone regarding James Lynas, before he
           Suite 3000
 5         Minneapolis, MN 55402                                     5       committed suicide at the Sherburne County Jail?
           rbennett@gaskinsbennett.com                               6    A. I don't recall having one specifically. And
 6
                                                                     7       oftentimes, I think we'll review patients
 7        On Behalf of the Sherburne County Defendants:
 8          Jason M. Hiveley, Attorney at Law                        8       without a name, so...
            Iverson Reuvers Condon                                   9    Q. Well, do -- do you remember talking to anyone
 9          9321 Ensign Avenue South
                                                                     10      about patient number -- what is it -- 12010?
            Bloomington, MN 55438
10          jasonh@irc-law.com                                       11   A. And not with a number, either; but with data and
11
                                                                     12      history, typically it would be a consult.
          On Behalf of the MEnD Defendants:
12                                                                   13   Q. I mean, that was the number you referred to him
            Carolin J. Nearing, Attorney at Law                      14      on -- in your email in Exhibit 13.
13          Larson King, LLP
                                                                     15         I'm showing you Exhibit 13, and I direct
            30 East Seventh Street
14          Suite 2800                                               16      your attention to a December 10, 2018 email, so
            St. Paul, MN 55101                                       17
15          cnearing@larsonking.com                                          about -- about 13 months after Mr. Lynas
16                                                                   18      committed the act that eventuated into his
17                                                                   19
18
                                                                             suicide at the Sherburne County Jail; is that
19                                                                   20      correct?
20                                                                   21   A. Wait. I'm sorry, I was reading. I wasn't
21
                                                                     22      really paying --
22
23    NOTE: Original transcript will be delivered to the             23   Q. Okay.
      noticing party, Gaskins, Bennett & Birrell, L.L.P.             24   A. -- attention.
24
25
                                                                     25   Q. Well, you -- you wrote that in -- you wrote that
      NOTE: Exhibits referenced, not marked.



                                                                 3                                                            5
  1                       PROCEEDINGS                                1         in -- in -- on December 10 -- it was
  2                                                                  2         December 10, 2018; right?
  3                  VIDEOGRAPHER: This is the video                 3    A.    Correct.
  4            deposition of Dr. Michael Robertson.                  4    Q.     At 4:57 p.m.?
  5               Today's date is June 20, 2019. The time is         5    A.    Correct.
  6            approximately 11:00 a.m.                              6    Q.     Are you aware that Mr. Lynas committed suicide
  7               Would each attorney please state their name        7         more than a year earlier?
  8            for the record.                                       8    A.    Yes, I wouldn't have known his name, or the case
  9                  MR. BENNETT: Robert Bennett, appearing          9         in particular didn't -- it wasn't one that
 10            on behalf of the Plaintiff.                           10        registered for me at that time.
 11                  MS. NEARING: Carrie Nearing, appearing          11   Q.     Well, it registered -- um, read your --
 12            on behalf of the MEnD Defendants.                     12   A.    In regards to who that was in particular, or --
 13                  MR. HIVELEY: Jason Hiveley, for the             13        I would have had to look those pieces up.
 14            Sherburne County Defendants.                          14   Q.     Did you?
 15                  VIDEOGRAPHER: Thank you.                        15   A.    I think I did.
 16               Would the court reporter please administer         16   Q.     And you looked -- you say, "Regarding dates of
 17            the oath.                                             17        11/5/17"; right? That's the beginning text of
 18                         * * *                                    18        your email?
 19            (Witness sworn.)                                      19   A.    (Nodding head.)
 20                  MICHAEL T. ROBERTSON, PsyD, LP,                 20   Q.     And as to patient 12010?
 21               called as a witness, being first duly sworn,       21   A.    Yes.
 22               was examined and testified as follows:             22   Q.     Can you read the next sentence in parens?
 23                         * * *                                    23   A.    (As read), "It was not a case I was ever
 24                                                                  24        involved in, but relayed that the patient was
 25                                                                  25        placed on a Mental Health Watch-15 due to high


                                                                                                         2 (Pages 2 to 5)
                                                   Doby Professional Reporting, Inc.
                                                            952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 4 of 32

                                               Michael Robertson
                                                   6/20/2019
                                                          6                                                            8
  1        BDI and risk factors" dash "when nursing met        1       unquote, used because it is confusing for cases
  2        with him about this and consulted with medical      2       which are not suicidal." In parenthesis, I
  3        provider."                                          3       wrote, "actually, we previously had this
  4   Q.     And who was the medical provider?                 4       discussion," unparenthesis, "and we were
  5   A.     At the time, I'm not certain. Um, it might have   5       informed to call the watch as 'mental health
  6        just listed "and consulted with medical             6       watches.'"
  7        provider" in the note.                              7    Q. Can you stop there for a second? And I'll go
  8   Q.     And "medical provider" was not you?               8       on, but what did you mean by, "for cases which
  9   A.     No.                                               9       are not suicidal"? Is that in which an actual
 10   Q.     It was someone with -- within the medical field   10      suicide has occurred, or suicide attempt has
 11        as opposed to the psychological --                  11      occurred?
 12   A.     Right. Typically --                               12   A. Um, you know, I don't know if that's -- there's
 13   Q.     Can we do --                                      13      so many groups of behavior that are
 14   A.     Yeah.                                             14      self-injurious without being suicidal, or people
 15   Q.     -- do this? We need to speak one at time.         15      having ideation without suicidal or significant
 16        It just --                                          16      suicidal things, so it was more about trying to
 17   A.     Sorry.                                            17      clarify -- it's hard to -- I don't want to
 18   Q.     -- works better for the court reporter, and       18      define that -- I think the issue it becomes
 19        actually works better for the video --              19      related to not confusing people. There are many
 20   A.     I --                                              20      individuals there with psychotic symptoms, with
 21   Q.     -- too.                                           21      other symptoms that aren't suicidal, that need
 22   A.     -- didn't know you weren't done, sorry.           22      to be on watches.
 23   Q.     So the medical provider is someone with a         23   Q. So a Mental Health Watch-15, is that -- MHW-15
 24        medical degree of some type; correct?               24      that you refer to the paragraph above, was the
 25   A.     Correct.                                          25      highest mental -- the highest mental health


                                                          7                                                            9
 1    Q. And you were not the medical provider at the          1         observation status that was used without using
 2       Sherburne County Jail?                                2         full suicide precautions?
 3    A. Correct.                                              3    A.    I don't understand your question, or how to
 4    Q. You were -- what was your title at the --             4         break it apart.
 5    A. Mental Health Professional.                           5    Q.     Well, what was -- what was beyond -- you
 6    Q. Okay. All right. And Mental Health Watch-15,          6         understand that the rules require well-being
 7       you go on to explain what that means at the           7         checks at 30 minutes regularly for everybody --
 8       Sherburne County Jail at that time; is that           8    A.    Correct.
 9       correct?                                              9    Q.     -- correct? And when you elevate the check --
 10   A. Yes.                                                  10        the checks by -- you essentially doubled them;
 11   Q. Do you remember having the discussion with Brian      11        right?
 12      Frank, and why he wanted this information?            12   A.    Sure.
 13   A. Um, it wasn't -- it wasn't clear precisely what       13   Q.     What status is -- at -- at -- at Sherburne
 14      he was looking for, but since there was an            14        County --
 15      inquiry about a case that seemed that there were      15   A.    So --
 16      legal issues around, I just forwarded that to         16   Q.     -- when you were there?
 17      administration.                                       17   A.    So --
 18   Q. And the next paragraph, can you read that into        18   Q.     What status is above that, other than suicide
 19      the record, please.                                   19        precautions -- suicide precautions?
 20   A. Sure. (As read), "Brian wanted clarification          20   A.    Well, 15-minute mental health watch checks, and
 21      about the difference between a 'mental health         21        then the -- in addition, you had -- those other
 22      watch' and 'suicide watch,' and I described it's      22        precautions can be added.
 23      been my understanding that since before I             23   Q.     Okay. But the mental health watch is to alert
 24      arrived here, the jail administration was not --      24        corrections facility -- corrections people that
 25      has not wanted the term, quote, 'suicide watch,'      25        this person has mental health risks associated


                                                                                                  3 (Pages 6 to 9)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 5 of 32

                                            Michael Robertson
                                                6/20/2019
                                                     10                                                            12
  1      with his being there?                             1       continuum of where the person is heading is
  2   A. Yes. That's what it's intended for.               2       always that case, but -- where it was on a
  3   Q. And the decision not to use suicide watch, when   3       continuum to a suicidal status, but certainly
  4      it might ordinarily be used, was Sherburne        4       that's one of the avenues that can happen.
  5      County's?                                         5             MR. BENNETT: Okay.
  6            MS. NEARING: Objection. Foundation.         6    BY MR. BENNETT:
  7   BY MR. BENNETT:                                      7    Q. And then read the next sentence, the next -- the
  8   Q. Go ahead.                                         8       next paragraph, starting with, "We briefly."
  9   A. Oh. That was my understanding.                    9    A. (As read), "We briefly discussed that many of
 10   Q. And that's what you put in plain English, in      10      the mental health watches we place inmates on
 11      this email; correct?                              11      are proactive and not after or subsequent to a
 12   A. Yes.                                              12      suicide gesture or suicide statement. And many
 13   Q. And --                                            13      of the mental health watches we start are
 14   A. And I think --                                    14      related to poorly regulated coping and
 15   Q. Go ahead, finish your answer.                     15      vulnerability to act out, or to be taken care
 16   A. I think part of those discussions that were had   16      of. This info seemed to suffice, but I thought
 17      prior to this email, included the benefit of      17      I would relay the information that the call --
 18      having it identified as "suicide watch" versus    18      [and] the call, as I suspect both questions are
 19      the general term, and I think that those -- all   19      related to legal issues." That's a poor
 20      those things were talked about.                   20      sentence.
 21   Q. Well, "Mental Health Watch-15" is not a general   21   Q. And what does the "PS" say?
 22      term, is it?                                      22   A. (As read), "PS. I viewed this as simply
 23   A. Ah, no.                                           23      confirming fact data about known information and
 24   Q. It's a specific term?                             24      dates, which would have been shared in the
 25   A. Sure.                                             25      placing him on mental health watch. Nothing new


                                                     11                                                            13
 1    Q. With specific requirements?                        1        or different was shared, but upon reflection, it
 2    A. Yes.                                               2        seems important to know.
 3    Q. And it's added watches, to ensure the person's     3   Q.     Would you agree that opiate withdrawal symptoms
 4       physical and mental well-being?                    4        are an obvious and serious medical need?
 5    A. But it's more general than suicide.                5   A.    Yes.
 6    Q. Correct. And if I understood what you were         6   Q.     Would you agree that severe depression generally
 7       saying, you know, a person might have suicide      7        constitutes a serious medical need?
 8       ideations, but he didn't do anything actually      8   A.    If it's -- yes, severe depression.
 9       suicidal. He might say he had a plan, and          9   Q.     Okay. Now, you're aware -- were you aware that
 10      didn't do anything to effectuate the plan. He     10        James Lynas' Beck Depression Inventory score
 11      might do something, you know, be self-injury,     11        was 43?
 12      like a head banger, and you wouldn't put him on   12   A.    Upon review of it, yes, and probably at the
 13      suicide watch because that would be confusing.    13        time.
 14      Is that what that means?                          14   Q.     Let me ask you, Doctor. In -- you've done a lot
 15   A. We would term it, "no health watch." We'd still   15        of correctional work --
 16      put them on the same standard follow-up, it       16   A.    Yes.
 17      would just have a different term.                 17   Q.     -- right? In your correctional work, how many
 18   Q. Okay. And it would be true, though, that a head   18        individuals do you recall having a -- a BDI
 19      banger, or someone with suicidal ideations, or    19        score of 43 or higher?
 20      someone who said he had a plan, would be on       20   A.    Many. Um, and I -- I don't know how to throw a
 21      increasing levels of conduct towards a suicidal   21        number on that, but...
 22      status?                                           22   Q.     How many at the Sherburne County Jail?
 23            MS. NEARING: Objection. Foundation.         23   A.    Um, many. Many would reach that high.
 24      And incomplete hypothetical.                      24   Q.     Do you -- do you believe that that is --
 25            THE WITNESS: I don't know if the            25   A.    I'm sure it's over a hundred. Over, you know, I


                                                                                           4 (Pages 10 to 13)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 6 of 32

                                             Michael Robertson
                                                 6/20/2019
                                                      14                                                         16
 1       don't know how many, though.                       1    A. Um, my understanding, what I reviewed was with
 2    Q. Do you believe that that view is consistent with   2       staff at that time, who had done a consult, and
 3       the statistics reported for Beck Depression        3       possibly with me.
 4       Inventory scores in correctional facilities?       4    Q. And you don't specifically recall that, though,
 5    A. I don't know -- I don't understand the question.   5       do you?
 6    Q. Do you -- do you believe that -- that what your    6    A. No.
 7       opinion -- or what you recall, or say you          7    Q. So you don't know if it was with you?
 8       recall, is -- about Beck Inventory scores, is --   8    A. I presume it was with me, because I was working
 9       is a -- is substantiated in the literature?        9       that day --
 10   A. I think all those tools need to be applied to a    10   Q. And what day was that?
 11      certain -- certain circumstance that they're       11   A. -- to my understanding.
 12      being used at the time with the individual. Um,    12   Q. The 5th of November?
 13      and so the information that it gives you is a      13   A. Um --
 14      tool that provides some -- some information.       14   Q. Is it referred to in that --
 15      There's a lot of face validity to it, so that...   15   A. Yeah, I presume that I was working that day.
 16   Q. Well, the Beck Depression Inventory has been       16      And I don't even know what day of the week it
 17      used since about the mid-'90s -- '96; correct?     17      is. During that time period, I know I was
 18   A. I suspect you're correct.                          18      working --
 19   Q. And the psychometric testing is rated for both     19   Q. Let's look at Exhibit 14. I think we're done
 20      sensitivity and specificity; correct?              20      with 13.
 21   A. At times, yes.                                     21   A. Okay.
 22   Q. And the Beck Depression Inventory II has -- has    22   Q. Take a minute to review that, and let me know
 23      a high sensitivity and specificity rating; is      23      when you're ready to be asked questions about
 24      that true?                                         24      it.
 25   A. In the general population, yes. Yes.               25   A. (Reviewing exhibit.) Oh. Was there more


                                                      15                                                         17
  1   Q. Well --                                             1      attached to this?
  2   A. And probably in many populations, yes.              2   Q. Not as far as we can tell.
  3   Q. Okay. And it's one that's actually                  3   A. Okay. It looks like there's a staple, and it
  4      cross-cultural? I mean, they use the Beck           4      says, "See eMDs note attached."
  5      Depression Inventory test in Korea and China,       5   Q. Well, this is the document in the form in which
  6      for example; are you aware of that?                 6      we received it in discovery.
  7   A. No, but I wouldn't doubt that.                      7             MR. BENNETT: Do you know if there was
  8   Q. Are you aware that the literature suggests, that    8      other pages to this, Carrie?
  9      in Korea and China it's just as sensitive and       9             MS. NEARING: Everything that's
 10      specific as in the United States?                  10      contained in the medical record is what -- what
 11   A. No.                                                11      exists. There's nothing supplemental to that.
 12   Q. How do you typically -- what is your typical       12             MR. BENNETT: There's an eMD record too,
 13      practice in charting? If you get a document        13      and I --
 14      that is for an individual detainee or inmate,      14             MS. NEARING: Right. That's part of the
 15      how will we know when you reviewed it?             15      record that was provided as well.
 16   A. Typically, a handwritten note and a computer       16             MR. BENNETT: That --
 17      note would be my...                                17             MS. NEARING: At the risk of testifying,
 18   Q. And the computer would say that, "This was noted   18      but just to clarify -- I want to clarify.
 19      or reviewed on such and such a date"?              19             MR. BENNETT: Okay.
 20   A. Typically, yes.                                    20             MS. NEARING: I believe Ms. Pfeifer had
 21   Q. Okay. Did -- have you looked to see if you         21      testified that she gives this, along with the --
 22      noted when you reviewed anything with regard to    22      and it's in her notes, actually. And we can go
 23      James Lynas, Patient 12010?                        23      off the record, and I'll show you if you want.
 24   A. No, unless it was at this date of this email.      24             MR. BENNETT: Okay.
 25   Q. Okay.                                              25             MS. NEARING: Do you want to do that?


                                                                                          5 (Pages 14 to 17)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 7 of 32

                                             Michael Robertson
                                                 6/20/2019
                                                      18                                                         20
  1            MR. BENNETT: We can go off the record.       1       Anoka inmate. Today's visit is a chemical
  2            VIDEOGRAPHER: Off the video record at        2       withdrawal assessment. His primary language is
  3      11:20 a.m.                                         3       English. He's completely fluent in English.
  4            (Discussion held off the record.)            4          "The patient returned BDI with a score of 43
  5            VIDEOGRAPHER: This is File 2. We're on       5       and No. 9 scored as 1.
  6      the record at 11:30 a.m.                           6          "Writer reviewed patient's health assessment
  7   BY MR. BENNETT:                                       7       visit, previous suicide risk assessment, and
  8   Q. Showing you Exhibit 14 again, does your            8       BDI, with FNP CW, who asked for writer to meet
  9      handwriting appear there?                          9       with patient and get more information.
 10   A. Yes.                                               10         "The patient was seen in clinic."
 11   Q. And can you read it for me, please.                11         Do you want me to go on?
 12   A. (As read), "Scheduled with mental health           12   Q. Yeah.
 13      11/16/2017," and then I circled my initials.       13   A. (As read), "Patient denies suicidal thoughts,
 14   Q. And there's nothing in that note, that lets us     14      and when writer asked if he had the opportunity
 15      know when you did that, is there?                  15      available to kill himself, would he do it, the
 16   A. When I scheduled it?                               16      patient responded -- stated no, 'I couldn't do
 17   Q. Yeah.                                              17      that to my daughter.' The patient denies
 18   A. Ah, nothing that would indicate that except for    18      history of attempts or plans of suicide, but
 19      routine of how it's done.                          19      reports in 2013, when he got his felony, he felt
 20   Q. Well --                                            20      like giving up, and he sold all his" -- excuse
 21   A. Right.                                             21      me, "all his guns so he wouldn't shoot himself.
 22   Q. -- it didn't -- it didn't -- you didn't --         22      He reports he was having a rough time on the
 23   A. Correct.                                           23      outside. About 1.5 months ago stated getting
 24   Q. There's no --                                      24      his life back together, but still continued to
 25   A. No.                                                25      use opiates. Reports now being in jail is the


                                                      19                                                         21
 1    Q. There's no writing that says, "Reviewed November   1       first time in 1.5 years he's been sober, and is
 2       5th"?                                              2       having to deal with his mental health. When
 3    A. Correct.                                           3       asked how he's currently coping with it, the
 4    Q. "November 6th"?                                    4       patient stated, 'Honestly, I'm suffering, and
 5    A. Correct.                                           5       not coping with it.' The patient reports he
 6    Q. "Seventh"?                                         6       went to court on Tuesday and got four months,
 7    A. Correct.                                           7       but possibility of going to workhouse after 30
 8    Q. "Eighth"? "Ninth"?                                 8       days, but thinks it's in his best interest to do
 9    A. Correct. Correct.                                  9       the four months and then go to treatment that
 10   Q. Okay. And if you look at Exhibit 15, that's the    10      does dual diagnosis to get help with drug use
 11      "Special Precautions/Management." Does your        11      and mental health, like at Nystrom or Recovery
 12      handwriting appear on that?                        12      Plus. Report the last time he went to treatment
 13   A. No.                                                13      his mental health was not addressed, and he
 14   Q. Exhibit 16, that's the -- that also has a staple   14      thinks he was -- he thinks that was part of the
 15      mark and an actual staple, but that's the -- can   15      issue of returning to drugs. The patient
 16      you read that? That is the note from Pfeifer;      16      reports definitely feeling depressed and 'my
 17      correct?                                           17      anxiety is through the roof.' Reports feeling
 18   A. I'm trying to find her name on there. Oh, yes.     18      very stressed about being locked in for 20 hours
 19   Q. Is it hers?                                        19      a day in the Gamma Unit" -- or "while in Gamma,"
 20   A. Yes.                                               20      excuse me. "But when he was -- when he has time
 21   Q. And can you read that for -- for the record,       21      out of his cell, he watches TV or walks, which
 22      please.                                            22      helps. Reports his insomnia is maddening. His
 23   A. Yeah, I'll skip to the "Chief Complaint" part.     23      mind is going crazy with thoughts, and going
 24   Q. Yeah.                                              24      through many emotions like frustration,
 25   A. (As read), "James Lynas is a 31-year-old male      25      irritated, and than emotional. The patient


                                                                                          6 (Pages 18 to 21)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 8 of 32

                                               Michael Robertson
                                                   6/20/2019
                                                        22                                                            24
 1         reports having current goal of getting life back    1    A.     -- I think that's why she met with him.
 2         together, and future goals of going to treatment    2    Q.     Well --
 3         and putting his life back together for his          3    A.     Or part of --
 4         daughter so she doesn't have to go through the      4    Q.     -- there's --
 5         same thing he did. The patient reports if he        5    A.     -- why she --
 6         did have suicidal thoughts, he would tell the CO    6    Q.     -- nothing about her note that would dissuade
 7         or the clinic."                                     7         you from the fact that he had -- a belief that
 8    Q.     Is that what you were referring to, by "other     8         he had severe depression, is there?
 9         risk factors" in your email?                        9    A.     Um, there's multiple things that were going on,
 10   A.    The one to Brian Frank?                            10        it looks like. It looks like he was going
 11   Q.     Yes.                                              11        through withdrawal and distress. He had just
 12   A.    I'm not sure. That was, like, a year after         12        come into the jail. Um, whether he was going
 13        this, um, but --                                    13        through severe depression, or whether he filled
 14   Q.     Do you remember when you said was BDI, high       14        that BDI out three or four days earlier, when he
 15        B- --                                               15        was feeling like he wasn't getting things, and
 16   A.    Oh, and other risk factors?                        16        was withdrawing, and trying to make a plea for
 17   Q.     Yeah.                                             17        help to get more services by magnifying symptoms
 18   A.    Um, probably, I guess, yeah, but I...              18        or what was happening, is sometimes part of --
 19   Q.     Yeah, you said (as read), "Placed on MHW-15 due   19        you know, I can't necessarily say just one tool
 20        to high BDI and risk factors"; correct?             20        indicates this for a guy.
 21   A.    (Nodding head.)                                    21   Q.     Well, I know. And --
 22   Q.     A score of 43 on the BDI indicates severe         22   A.     Okay.
 23        depression, doesn't it?                             23   Q.     -- what I'm -- what I'm telling you, is one --
 24   A.    You can't base -- it indicates the possibility     24        is one tool is that the Beck Depression
 25        of that, yes. I mean, you can't take that score     25        Inventory; correct?

                                                        23                                                            25
 1       simply as meaning that automatically.                  1   A. Sure. Sure.
 2    Q. Well, that's --                                        2   Q. Another tool is you read this chart note and
 3    A. But that's certainly what it can indicate.             3      there's an interview of the -- of the --
 4    Q. If you -- that's what the BDI that -- is it            4   A. Correct.
 5       Aaron Beck that did the BDI?                           5   Q. -- of the patient; correct?
 6    A. Yeah.                                                  6   A. Yeah. And he's --
 7    Q. And he's like the king of cognitive therapy;           7   Q. And --
 8       right?                                                 8   A. -- got plans, forward thinking, you know. He's
 9    A. Well, I don't know -- I don't know how to              9      talking cooperatively and openly with staff.
 10      describe that. He's very well known in that           10   Q. The plan -- the interview note is not
 11      area, yeah.                                           11      inconsistent from a psychological perspective
 12   Q. And the BDI scoring system that they put out,         12      with severe depression, is it?
 13      has 29 to 63 indicates severe depression;             13   A. No, it's not inconsistent --
 14      correct? If you look at Exhibit 10?                   14   Q. In --
 15   A. According to -- yeah. And -- uh-huh.                  15   A. -- with --
 16   Q. Do you keep that scoring scale in the -- is it        16   Q. -- fact, it is consistent, isn't it?
 17      kept in the Sherburne County Clinic?                  17   A. It's consistent, yeah.
 18   A. The scoring scale?                                    18   Q. Okay.
 19   Q. Yeah.                                                 19   A. And, um...
 20   A. I think they use a threshold, you need above a        20   Q. But your -- your note doesn't appear on -- your
 21      certain number. It's a good general indicator         21      handwriting does not appear on Exhibit 16, does
 22      that somebody is struggling; whether it actually      22      it?
 23      defines that or not, it needs to be further           23   A. No.
 24      explored, what's going on --                          24   Q. Does it appear on Exhibit 22, the -- any of the
 25   Q. Uh-huh.                                               25      flow charts?


                                                                                               7 (Pages 22 to 25)
                                    Doby Professional Reporting, Inc.
                                             952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 9 of 32

                                                Michael Robertson
                                                    6/20/2019
                                                         26                                                          28
 1    A. No.                                                    1    A. No.
 2    Q. And that's the chemical withdrawal notes;              2    Q. Did you understand the mental health referral to
 3       correct, Exhibit 22? Does it appear on that?           3       be urgent?
 4    A. No.                                                    4    A. No.
 5    Q. How about the chemical withdrawal questionnaire?       5    Q. Did -- did you ever talk to CW, Crystal
 6       Does it appear on that, Exhibit 23?                    6       Waagmeester?
 7    A. No.                                                    7    A. No, I don't know who she is.
 8    Q. Exhibit 24, the chemical -- another chemical           8    Q. That was the person who actually made the
 9       withdrawal questionnaire?                              9       referral.
 10   A. No.                                                    10   A. I understand that.
 11   Q. Exhibit 25, the -- another chemical withdrawal         11   Q. And what does it say she is?
 12      flow sheet?                                            12   A. Um, a -- a nurse practitioner. So advanced
 13   A. No.                                                    13      practice nurse.
 14   Q. Anywhere on eMDs? Is there any notation in eMDs        14   Q. And in fact, do you know that she is not a
 15      that you -- that denotes when you saw him?             15      practice nurse, that she's a PA, physician's
 16      Exhibit 26, that is?                                   16      assistant?
 17   A. No.                                                    17   A. No, I don't. I've never met her, I don't know
 18   Q. You've reviewed that prior to today, haven't           18      who she is.
 19      you?                                                   19   Q. Okay. And you don't know whether she considered
 20   A. That specific note?                                    20      her mental health referral urgent or not?
 21   Q. The eMD notes? Well --                                 21   A. Um, no.
 22   A. Maybe at the time with Brian Frank, and I've           22   Q. You made a decision that it wasn't urgent?
 23      probably seen a couple notes, but I don't know         23   A. I made? Um, I don't know. I don't remember. I
 24      if I've seen all of this.                              24      don't recall this, but I can tell you what I
 25   Q. But is there any computer record --                    25      typically do with -- with this. Obviously, I


                                                         27                                                          29
  1   A.     I don't think so --                                1       signed it and scheduled him.
  2   Q.     -- of when you --                                  2    Q. Yeah. And we know, on some particular time you
  3   A.     -- no.                                             3       scheduled him for an actual clinical visit with
  4   Q.     -- of when you reviewed and made the decision to   4       you; right?
  5        have him be seen on the 16th --                      5    A. Correct.
  6   A.     No.                                                6    Q. And that -- the date of that was scheduled for
  7   Q.     -- is there?                                       7       November 16th?
  8   A.     No.                                                8    A. Right.
  9   Q.     So you didn't make an eMD note of that?            9    Q. Which was about a week after he hung himself;
 10   A.     No --                                              10      right?
 11   Q.     Okay.                                              11   A. Um, this was written on the 5th, so that was
 12   A.     -- probably not.                                   12      ten, 11 days after that; right? So I'm not
 13   Q.     Exhibit 17 is the "Health Assessment," that is     13      sure -- is the date that he hung himself on the
 14        your -- is that 17? Nineteen, excuse me. Is          14      7th? Um, is that what you're saying, or...
 15        there any handwriting of yours on that?              15   Q. Did you review his full chart, the eMD charts?
 16   A.     I'm sure there's not.                              16   A. Well, on -- I don't know. And I don't know
 17   Q.     How about any of the suicide risk screening        17      which date you're referring to. I think at the
 18        forms?                                               18      time, probably not. I would have gone through a
 19   A.     No.                                                19      consult, um, and scheduled him based on that.
 20   Q.     And how about the Beck Depression Inventory        20         A year later, when that other email from
 21        itself? Any notation that you reviewed that?         21      Brian Frank occurred, I might have looked
 22   A.     No.                                                22      through it, or skimmed through it.
 23   Q.     And no -- and nothing on there that indicates      23   Q. What does Alyssa Pfeifer's note of 11/9/17 tell
 24        when you saw Exhibit 14, the mental health           24      you in Exhibit 26, the eMD records?
 25        referral?                                            25   A. Starting with "Chief Complaint."


                                                                                              8 (Pages 26 to 29)
                                    Doby Professional Reporting, Inc.
                                             952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 10 of 32

                                                Michael Robertson
                                                    6/20/2019
                                                         30                                                         32
  1   Q. You can just read that and tell me --                 1    Q. Do you remember who it was at Sherburne County
  2   A. Oh.                                                   2       who directed you and other staff not to use
  3   Q. -- if it alerts you to the fact that he's hung        3       "suicide watch" as a terminology in the
  4      himself by --                                         4       Sherburne County Jail instead of "mental health
  5   A. Out loud?                                             5       watch"?
  6   Q. No, you can just do it --                             6    A. Um --
  7   A. Okay.                                                 7    Q. And instead to use "mental health watch"?
  8   Q. -- whatever you -- read it sufficiently, to make      8       Excuse me.
  9      that determination.                                   9    A. Yeah, I don't know -- you know, I think -- I
 10   A. (Reviewing exhibit.) Okay, I'm sorry. Now,            10      suspect that came from Linda Pantzke and/or the
 11      what's the question?                                  11      -- the jail's administrative team.
 12   Q. Does it look like he hung himself on                  12   Q. And who would that be at that time?
 13      November 9th?                                         13   A. It would probably be Pat Carr, Brian Frank, Dave
 14   A. Yes.                                                  14      Isais.
 15   Q. And that would be a week before his scheduled         15   Q. Ultimately approved by the sheriff?
 16      visit with you?                                       16   A. Um, yeah, I presume. I -- I don't know. That
 17   A. Yes.                                                  17      was a discussion that was had and --
 18   Q. And to the best of your knowledge, and -- and         18   Q. Who was present at the discussion?
 19      after reviewing the file, is it true that no --       19   A. I know that it existed before I came, but we
 20      no antidepressant medication was ever provided        20      also had the discussion while I was there at one
 21      to James Lynas during his November 2017 stay in       21      point.
 22      the jail?                                             22   Q. Well, who --
 23   A. No antidepressant. He was getting an                  23   A. I'm --
 24      antianxiety med.                                      24   Q. Obviously you don't know who did it before -- or
 25   Q. Is it true that no psychotherapy or                   25      maybe you know, but who did it while you were


                                                         31                                                         33
  1        psychological counseling was provided to James       1      there?
  2        Lynas during the November 2017 stay at the jail?     2   A. I think it was -- there were a number of people.
  3   A.    Correct. He had started a packet, to fill out.      3      Brian Frank. Probably Chris Hansen. Possibly
  4   Q.    Is it true that no DSM-V multiaxial diagnosis or    4      Heather Pickett. Pat may have been involved.
  5        assessment for James Lynas was made during his       5   Q. Pat Carr?
  6        November 2017 stay at the jail?                      6   A. Yeah. But he might not have been in that
  7   A.    Correct. True.                                      7      meeting.
  8   Q.    And in fact, James Lynas was only seen              8   Q. And do you know who had made the prior
  9        face to face by nurses as far as you can tell?       9      pronunciation, prior to you being there? Had
 10   A.    Yes.                                               10      you been informed of that?
 11   Q.    And none of those nurses are qualified mental      11   A. Of how they would do -- label that? I have no
 12        health professionals; correct?                      12      idea.
 13   A.    Correct.                                           13   Q. When you worked at the Sherburne County Jail,
 14   Q.    So he never saw a qualified mental health          14      did you work at any other jails for MEnD?
 15        professional during his 2017 -- November 2017       15   A. Yeah. I was briefly employed by them prior to
 16        stay at the jail?                                   16      that for a short period, and worked in Stearns
 17   A.    Correct. As far as I know, yes.                    17      and Mille Lacs County.
 18   Q.    Did you understand it was the policy -- well,      18   Q. While you were at -- and working at Sherburne
 19        was it -- let me reask it. Was it MEnD's policy     19      County Jail --
 20        to let the inmate himself decide whether to         20   A. Uh-huh.
 21        start the mental health process?                    21   Q. -- did you work --
 22   A.    Not necessarily, but certainly that often          22   A. No.
 23        occurred. Oftentimes they were placed on mental     23   Q. -- in any other MEnD facilities?
 24        health watches, or we initiated sooner              24   A. No.
 25        involvement based on a number of factors.           25   Q. Did you have regular clinic hours?


                                                                                             9 (Pages 30 to 33)
                                    Doby Professional Reporting, Inc.
                                             952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 11 of 32

                                              Michael Robertson
                                                  6/20/2019
                                                       34                                                          36
  1   A. Yeah, I was typically there by 7:00, 7:30, often    1        know, if a person -- in your prior answer, you
  2      out by 4:00 or 5:00, so...                          2        know, personality disorders --
  3   Q. How many days a week in November of 2017?           3   A.     Sure. Sure.
  4   A. I -- I'd have to look, but I assume five days a     4   Q.     -- a number of different things that I would
  5      week, Monday through Friday.                        5        expect you to know, obviously. And you'd expect
  6   Q. Was there anybody at the jail in November of        6        you to know those things; correct?
  7      2017 that had a BDI score of 43 or higher?          7   A.     And I -- and I definitely use that language to
  8   A. Except for --                                       8        describe the other issues, that they're placed
  9   Q. Other than Mr. Lynas?                               9        on these watches to kind of --
 10   A. Yeah, I -- I presume, but I don't know.            10   Q.     Sure. But that -- those are decisions, like
 11   Q. Okay. What did you mean by, "mental health         11        whether a person has an actual personality
 12      watches are proactive"?                            12        disorder, that are made by --
 13   A. Some patients, um, they're going through a         13   A.     To put -- to put that eventually --
 14      number of symptoms. They don't believe they        14   Q.     Please let me finish.
 15      have serious symptoms, and they actually do.       15   A.     Oh, sorry.
 16      And sometimes they have a lack of insight,         16   Q.     -- that are made by qualified mental health
 17      sometimes they're out of touch with, kind of,      17        professionals, such as yourself, and others?
 18      social interactions and might provoke others       18   A.     When they're made, yes.
 19      without realizing it. Maybe they have              19   Q.     Yeah. How many people would you see in clinic
 20      personality disorders that are likely to insight   20        from 7:00 to 4:30, five days a week?
 21      some retaliatory or other kinds of things. So      21   A.     Um, it would depend on a lot of factors, but
 22      some of that is designed to -- would be designed   22        maybe eight to 12 people per day, maybe.
 23      to alert staff, to be, kind of, mindful of this    23   Q.     So you're talking between 40 and 60 people a
 24      guy or gal, and -- and be proactive; and if        24        week?
 25      something comes up, we'd like to be involved       25   A.     Um, possibly.


                                                       35                                                          37
  1      quicker, if need be.                               1    Q.    Well --
  2   Q. A lot of those things, like whether a person is    2    A.    I --
  3      really a suicide risk, is something that should    3    Q.    I just did the math.
  4      be decided by a qualified mental health            4    A.    Yeah. I mean, there's another mental health
  5      provider, don't you think?                         5         person that comes once a week versus, I think,
  6   A. No. Because you would miss thousands of people     6         more recently twice a week, but I don't know if
  7      if you were looking at trying to -- I mean, if     7         that was during that time frame.
  8      people are at a risk, and they -- kind of          8    Q.    Do you remember anybody else being a mental
  9      there's this -- I think the nurses there are       9         health professional at that time at the
 10      trained pretty well to identify a number of risk   10        Sherburne County Jail, November of 2017?
 11      factors to enable that first hurdle. It would      11   A.    Yeah, I don't, no.
 12      be, like, I don't know every case going straight   12   Q.    So as far as you know, you were the only one?
 13      to the supreme court. We have to screen and        13   A.    Yeah. There might have been -- I don't know. I
 14      base it on, you know, what fits, because -- and    14        don't think so. I think, yes, I'm the -- the
 15      they're pretty good at sorting out the risk        15        only one.
 16      factors, I think.                                  16   Q.    All right.
 17   Q. Well, they wouldn't be able to tell if a person    17   A.    Yeah.
 18      had a personality disorder, would they? That's     18   Q.    But still, you could see 40 to 60 --
 19      a -- that's a very --                              19   A.    Yeah.
 20   A. That takes a minute to do that, so it's --         20   Q.    -- inmates a week?
 21      but -- but they can definitely see the more kind   21   A.    Yeah.
 22      of extravagant behaviors, the provocative          22   Q.    Did anybody else commit suicide during the
 23      behaviors that alert them to concerns.             23        period of November 9th to November 16th, other
 24         I don't mean to be hedging, or trying to --     24        than Mr. Lynas?
 25   Q. Well, but you mentioned a number of things, you    25   A.    I do not believe so.


                                                                                          10 (Pages 34 to 37)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 12 of 32

                                              Michael Robertson
                                                  6/20/2019
                                                      38                                                         40
  1   Q. Did you know that Mr. Lynas had his nose cut        1   A. No.
  2      off?                                                2   Q. So you had -- of the two suicides that happened
  3   A. I was not aware of that.                            3      in 2017, you hadn't seen either person in
  4   Q. Did you have any discussions with anyone            4      clinic?
  5      regarding James Lynas, after he committed           5   A. Correct. The first one I wasn't informed about
  6      suicide, even during the time period between        6      in any way. And it sounds like --
  7      when he did the act of hanging himself, until he    7   Q. So you hadn't been scheduled to see him?
  8      died?                                               8   A. I -- I don't even know if the clinic was
  9   A. I probably did. I probably talked to staff, how     9      informed, or that he had -- I don't know.
 10      -- what had occurred. Tried to sort out how the    10   Q. Have you become familiar with the National Jail
 11      patient was doing, how they were doing, because    11      Suicide Research?
 12      definitely the whole jail would have been on       12   A. A little bit.
 13      lockdown during that.                              13   Q. The research conducted by Lindsay Hayes?
 14   Q. The correctional officers have to know if a        14   A. Yes.
 15      person is on 15-minute mental health watch,        15   Q. Do you consider him to be an expert in the field
 16      don't they?                                        16      of jail suicides?
 17   A. Yes.                                               17   A. Certainly.
 18   Q. And who makes them aware of that?                  18   Q. Have you read about his -- have you read both
 19   A. They would log it into the -- nursing staff, or    19      the -- the 1990 study, and the study that was
 20      the sergeants, or other folks, would log into      20      just done recently?
 21      their computer to alert people.                    21   A. In 2006 [sic]? Twenty years later?
 22   Q. What is that supposed to alert the correctional    22   Q. Yeah.
 23      officers to?                                       23   A. Yes.
 24   A. That they're on a watch. That form, with a         24   Q. Is that something you keep in your office, or is
 25      Special Precautions form, would get distributed    25      it a ready resource?


                                                      39                                                         41
  1      to alert them as well.                             1    A. I'm pretty familiar with the -- the information.
  2   Q. Okay. Have you had any discussions with            2    Q. Uh-huh. Are you aware that he's been a witness
  3      anyone who's been deposed in this case, like       3       against MEnD before?
  4      Dr. Leonard?                                       4    A. No.
  5   A. No.                                                5    Q. Were you aware of the Stearns County suicide
  6   Q. I mean, when's the last time you talked to         6       that occurred with MEnD personnel?
  7      Dr. Leonard?                                       7    A. I had heard about that.
  8   A. Um, I don't know. Um, I think he sent me an        8    Q. When you find out a person has been referred by
  9      email when I was contacted by the attorney about   9       a medical provider to you --
 10      this case. And that was after my prompting,        10   A. Yes.
 11      because I didn't understand why -- what was        11   Q. -- do you call that person up and ask about it?
 12      going on, that I was contacted. And was this       12   A. Not necessarily.
 13      person -- who is this person.                      13   Q. Do you do it sometimes? or typically? or
 14   Q. Were you -- were you deposed -- or were you --     14      unusually? not very often?
 15   A. But I know I spoke with him. Sorry.                15   A. If the information seems confusing or unclear,
 16   Q. Okay. Are you aware of a -- a suicide that was     16      or that I need to clarify something, I might.
 17      a few months earlier, at the Sherburne County      17   Q. But there was nothing confusing or unclear about
 18      Jail?                                              18      Mr. Lynas' information that was transmitted to
 19   A. I have a vague recollection that somebody came     19      you?
 20      down from court, and I believe they were -- if I   20   A. Not the information I had, no.
 21      recall forthwith, they kind of were -- might       21   Q. That was both -- it was clear enough and --
 22      have been surprised because they were              22      and -- and you understood what the problems were
 23      incarcerated immediately after court. But I'd      23      being raised for the -- the reason for the
 24      heard about that case, yeah.                       24      referral?
 25   Q. Had you seen that person in clinic?                25   A. I think I did. I think -- yeah.


                                                                                        11 (Pages 38 to 41)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 13 of 32

                                               Michael Robertson
                                                   6/20/2019
                                                        42                                                        44
  1   Q. Okay. (Sotto voce speaking.)                         1       therapist; right?
  2         I'd like to go over some things with you.         2    A. Correct.
  3      This is from your curriculum vitae. So you got       3    Q. And that was after you received your master of
  4      a bachelor of arts in English in -- from Hamline     4       science in community counseling in the spring of
  5      in 1986; right?                                      5       1990 from Winona State?
  6   A. Correct.                                             6    A. Yes. I might have worked there prior to, and
  7   Q. Then you had -- what did you do after that?          7       then became a therapist after, but yeah.
  8   A. Hmm, I was in the Rochester, Minnesota area,         8    Q. You had -- and you had more than one gig at
  9      working with probably PACE, which is an Olmsted      9       various times; right? You also worked at the
 10      County program for juveniles. Working with           10      Sheriffs Youth Programs of Minnesota,
 11      juveniles as an alternative to jailing them.         11      Inver Grove Heights; correct?
 12         And then I ended up doing a number of other       12   A. Right. Well, that was the overseeing
 13      residential juvenile work; children who were         13      organization of all the programs in Austin,
 14      placed in residential juvenile facilities,           14      Isanti Boys' Ranch, St. Cloud, so...
 15      foster care, a number of other things like that.     15   Q. And then you decided to go on your own? LMI
 16      Eventually running a bunch of small shelters and     16      Professional Services; is that right?
 17      residential programs for juveniles.                  17   A. Correct. Well, I did that on the side.
 18   Q. And what about -- was there anything about your      18   Q. Okay.
 19      English degree that was helpful in that?             19   A. That was intended to give me some sort of way to
 20   A. At the time, I went to school part-time, while I     20      get through graduate school.
 21      was doing those -- those jobs full-time, and was     21   Q. Okay. Then you got a doctoral degree of
 22      getting a master's degree in counseling. I           22      clinical psychology; right --
 23      think what happened during that was, I was           23   A. Correct.
 24      writing some things for Olmsted County, for          24   Q. -- in October of 2003 from Argosy University.
 25      their alternative to jailing juveniles, some         25      Is that -- is that in business anymore?


                                                        43                                                        45
  1        brochures, because of my writing skills. And        1   A. Right. They -- they've kind of gone through a
  2        eventually was doing work with the juveniles at     2      whole thing where they fell apart because they
  3        the same time, and kind of fell in love with the    3      didn't have some sort of insured funding
  4        work.                                               4      situation. It was just remarkable, right.
  5   Q.    The work with the juveniles?                       5   Q. Is that a for-profit?
  6   A.    Yeah, yeah.                                        6   A. I believe so, yeah.
  7   Q.    When did you graduate from high school?            7   Q. Now, you don't -- you're a PsyD, right, instead
  8   A.    In '81.                                            8      of Ph.D.?
  9   Q.    From -- where was that?                            9   A. Right.
 10   A.    Rochester. Mayo.                                  10   Q. What's the difference?
 11   Q.    Mayo?                                             11   A. One's more clinical work, application; kind of
 12   A.    Yeah.                                             12      working with clients focus. And both are the
 13   Q.    So were you a full-time student at Hamline?       13      science, kind of, practitioner model.
 14   A.    Yes.                                              14   Q. And did you ever see James Lynas, even in
 15   Q.    Okay. And "PACE" is an acronym for Protecting     15      passing, during his time in Sherburne County in
 16        Adolescents in the Community Environment?          16      November of 2017?
 17   A.    Community Environment. Yeah, I think it was one   17   A. Not that I'm aware of.
 18        of the first juvenile alternative to jails, at     18   Q. You didn't pass any -- you don't remember seeing
 19        the time, in the state.                            19      anybody without a nose, for example?
 20   Q.    And then -- and you worked at other ones.         20   A. I think I would have noticed that.
 21        Gerard of Minnesota?                               21   Q. Yeah, that's why I asked that question.
 22   A.    Correct.                                          22   A. So I don't think so, yeah.
 23   Q.    In Austin?                                        23   Q. Did you have any involvement in the care and
 24   A.    Right.                                            24      treatment of James Lynas, during that same time
 25   Q.    And you were an assistant manager and a           25      period?


                                                                                          12 (Pages 42 to 45)
                                    Doby Professional Reporting, Inc.
                                             952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 14 of 32

                                              Michael Robertson
                                                  6/20/2019
                                                       46                                                           48
  1   A. With the exception of possibly that consult, and   1    Q.    Yes?
  2      writing and scheduling him for a follow-up.        2    A.    Yes. Sorry.
  3   Q. Well, the follow-up would be the care and          3    Q.    I didn't mean to --
  4      treatment; right?                                  4    A.    Sorry. Sorry.
  5   A. And I don't know how you're defining that, so I    5    Q.    I was understanding your affirmative nod --
  6      just included that.                                6    A.    Yes.
  7   Q. Okay. But you didn't do anything affirmative to    7    Q.    -- but I wanted to turn it into English.
  8      care or treat?                                     8    A.    I apologize.
  9   A. There was no face-to-face contact or anything.     9    Q.    Do you administer the Beck Depression Inventory
 10   Q. You didn't make any orders, or give any            10        to patients?
 11      directives about James Lynas, other than that      11   A.    At times.
 12      note that said you'll see him a week after he      12   Q.    When you think they might be depressed?
 13      died?                                              13   A.    It's not a routine instrument I use. Outside --
 14   A. I don't think that's what I said in that note --   14   Q.    Which ones do you use for depression, for
 15   Q. No.                                                15        example?
 16   A. -- but I scheduled him after I was -- after I      16   A.    There's a lot of different -- PHQ-9. The
 17      consulted with the nurse.                          17        Hamilton. There's -- a lot of those screening
 18   Q. And you don't even actually remember any nurse     18        tools are really designed to kind of further
 19      consult regarding him, in particular?              19        them along the path to be assessed or screened
 20   A. No. Oftentimes it's all verbal, and a form         20        and detailed. They're just kind of screening
 21      would be submitted like the one you showed me.     21        tools and -- and -- and by the time I'm seeing
 22      I would schedule, and it wouldn't -- the name      22        them, they usually have already gone through
 23      wasn't the relevant factor; it was more the        23        that, or oftentimes they have.
 24      information.                                       24   Q.    Uh-huh. Well, I thought you were -- testing was
 25   Q. Now, you ceased work -- you began working for      25        part of the things that you liked to do?


                                                       47                                                           49
  1      MEnD on May twenty -- in May of 2016; correct?      1   A. Well, yeah, I don't know if I would consider
  2   A. Yes.                                                2      that the type of testing that I would
  3   Q. And you stopped working for MEnD in February of     3      typically --
  4      2019; correct?                                      4   Q. What type of testing do you typically --
  5   A. Yes.                                                5   A. -- involve.
  6   Q. What were the circumstances of your stopping        6   Q. -- do?
  7      work? Did you resign?                               7   A. There's -- there's different levels of testing,
  8   A. Yes.                                                8      and I would -- like, maybe, an MMPI kind of
  9   Q. Were you ever disciplined by MEnD?                  9      testing, or other personality testing that are
 10   A. No.                                                10      more interesting to me.
 11   Q. Have you ever been disciplined by any board or     11   Q. Which personality testing? The California
 12      oversight committee of any type?                   12      Personality Inventory?
 13   A. No.                                                13   A. No, I don't use that. Maybe the PAI, the
 14   Q. Why did you decide to leave MEnD?                  14      NEO PI, those -- those tools are interesting to
 15   A. I think it's a population I love, and I like the   15      me.
 16      model that they have, but I think, um, I just      16   Q. Do you administer tests, just as a matter of
 17      wanted to do broader things, and more work that    17      curiosity, for law enforcement pre-employment?
 18      was related to some of my skill set with testing   18   A. No.
 19      and other things. A lot of this had been done.     19   Q. Okay. Have you ever done any of that kind of
 20      The daily dose of the numbers of people that       20      work?
 21      you're seeing, and sometimes it's better to have   21   A. No.
 22      diversity, just -- for work, so...                 22   Q. And in your CV you list your license. The fact
 23   Q. And by "testing," you're talking about             23      that you're a licensed psychologist with (as
 24      psychometric testing?                              24      read), "Competency working with children,
 25   A. Uh-huh.                                            25      maltreatment, adolescents, families, sex


                                                                                           13 (Pages 46 to 49)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 15 of 32

                                               Michael Robertson
                                                   6/20/2019
                                                        50                                                           52
  1        offenders, sex offender assessments, chemical        1   Q. -- if you want. Do you agree with that?
  2        dependency, testing, residential treatment           2   A. I think he was on a mental health watch. If she
  3        program [sic], clinical supervision, and             3      used the word "suicide," whether that was a
  4        clinical behavior"; correct?                         4      label she put out there in the context after
  5   A.    Correct.                                            5      the --
  6   Q.    How often did you work with Allison Pfeifer?        6   Q. (Pointing to document.)
  7   A.    Alyssa? Um --                                       7   A. Right.
  8   Q.    Alyssa Pfeifer, excuse me. Allison.                 8         -- after knowing what has happened, I don't
  9   A.    Pretty frequently.                                  9      know.
 10   Q.    Okay.                                              10   Q. "At risk for suicide" is a forward-looking --
 11   A.    I don't know if that's -- they run this rotating   11   A. Yeah.
 12        schedule, so probably two to three days a week,     12   Q. -- statement, isn't it?
 13        sometimes more.                                     13   A. Yes.
 14   Q.    She left MEnD shortly after the suicide of         14   Q. And Dr. Hayes -- or I mean the jail suicide
 15        Mr. Lynas; correct?                                 15      studies, all -- both of them, the first one and
 16   A.    Yeah, I think she had gone -- she'd been trying    16      the second one, both indicate that a statement
 17        to get into a neonatal place for nursing or         17      by an individual inmate, that he will not commit
 18        something. I don't know.                            18      suicide, or will tell you if he intends to, is
 19   Q.    Do you know where she went? North Memorial?        19      not to be believed; correct?
 20        Does that ring a bell?                              20   A. I don't know if he says it like that, but you
 21   A.    I'm not -- yeah.                                   21      can't accept everything that an inmate says, or
 22   Q.    Did you ever have a chance to observe her under    22      any individual says about whether they're
 23        stressful conditions?                               23      suicidal or not. There's all sorts of factors
 24   A.    Yeah, frequently. I mean, a lot of the             24      you have to consider.
 25        conditions were stressful, yes.                     25   Q. But that's one of the things that is in those


                                                        51                                                           53
  1   Q. How did she do?                                       1       national jail suicide studies?
  2   A. I thought she did well. She -- she would get          2    A. Something to that effect, but I don't think he
  3      more detailed and more -- take longer notes, and      3       worded it like that.
  4      she'd get more -- I thought she did well.             4    Q. Okay. But that's specific with regard to the
  5   Q. Uh-huh.                                               5       jail population; correct?
  6   A. I was impressed, for her age, to do that well.        6    A. Dr. Lindsay --
  7   Q. Were you surprised when she left?                     7    Q. Dr. Hayes -- he's not a doctor, but --
  8   A. Not necessarily. I think -- because nurses are        8    A. Oh, I thought he was.
  9      often coming into that environment and -- and         9    Q. But --
 10      they get a wide range of experiences there, and       10   A. He's very well-versed and studied and created
 11      then leaving. It's hard to stay in those              11      research, and some people have different
 12      environments for long periods of time. It's           12      opinions of it, but...
 13      very stressful work. It's like an emergency           13   Q. Well, and -- and those studies are -- are for
 14      room department.                                      14      many jails --
 15   Q. And would you agree with -- with Alyssa Pfeifer,      15   A. Correct.
 16      when she testifies with regard to Mr. Lynas,          16   Q. -- across --
 17      quote, "We were monitoring him. He is at risk         17   A. Correct.
 18      for suicide, so he's on a 15-minute watch. And        18   Q. -- the country?
 19      we're concerned for his mental health, and            19   A. And they were kind of -- yes.
 20      that's why he's placed on a watch," end quote.        20   Q. Do you know the qualifications of the medical
 21   A. I don't know what the context of all the              21      provider who made the mental health referral?
 22      questioning was, but I assume she said that. I        22   A. I think you had asked me that before, and the --
 23      mean, you've got it there. You're reading it.         23      I got the initials and what that meant, and we
 24   Q. I can show it to you --                               24      clarified that she was a PA, a physician's
 25   A. I assume --                                           25      assistant or something; is that --


                                                                                            14 (Pages 50 to 53)
                                    Doby Professional Reporting, Inc.
                                             952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 16 of 32

                                                Michael Robertson
                                                    6/20/2019
                                                         54                                                        56
  1   Q. Uh-huh.                                              1       ever fill out a Suicide Risk Screening Form?
  2   A. So -- so I guess I know that now.                    2    A. Yes.
  3   Q. Okay. A physician's assistant would not be a         3    Q. Did you ever make any attempt to correlate the
  4      qualified mental health provider, either;            4       Suicide Risk Screening Form with what was in the
  5      correct?                                             5       notes, the eMD notes?
  6   A. Not necessarily. Sometimes they can have             6    A. In some cases I would look at that and try to
  7      specialty and qualifications in those areas,         7       understand that better. If there was some
  8      just like advanced practice nurses.                  8       discrepancy, sometimes that was already
  9   Q. If they're psychiatric nurses?                       9       explained to me, but I think sometimes what they
 10   A. Correct.                                             10      end up measuring is this state versus trait kind
 11   Q. Is that --                                           11      of thing, more of a fluctuating dynamic.
 12   A. I don't know if they have to be labeled that,        12   Q. Yeah. Have you been involved in training the
 13      but yes.                                             13      RNs employed at MEnD to do the Suicide Risk
 14   Q. Well, there's some kinds of public health nurses     14      Screening Form?
 15      that are --                                          15   A. No, I haven't been involved in training them to
 16   A. That have that specialty, yes.                       16      do those forms. And certainly offer input about
 17   Q. You're aware there's a Minnesota law and rule        17      -- not any formal training, but on a pretty
 18      regarding who is and who is not a qualified          18      regular basis about if there's any concerns, we
 19      mental health professional?                          19      take precautions.
 20   A. Sure. Yes.                                           20   Q. What are the dates of the suicide risk screening
 21   Q. Does MEnD have a policy, if there's a BDI score      21      forms that were done for Mr. Lynas?
 22      over 40, that the nurse is required to call a        22   A. Well, the one you're showing me here is
 23      provider, whether or not she knows what that         23      11/1/7 [sic], it looks like.
 24      means?                                               24   Q. '17?
 25   A. Right. So that's part of that, kind of,              25   A. Oh, there's a whole bunch of them here.


                                                         55                                                        57
  1        threshold. And maybe it's 36, maybe it's 40,        1   Q. Yeah.
  2        but yes, it's stop, get a consult. It's one of      2   A. Oh. So one is on 11/1/17. One is on -- I can't
  3        many hurdles.                                       3      sort that date.
  4   Q.    Did you know that mental health providers at       4   Q. The date looks -- was written over by someone;
  5        MEnD were on call for different facilities at a     5      right?
  6        distance from where they worked or lived?           6   A. Yeah. 11/17. And then there's an 11/5/17.
  7   A.    Yeah, I don't know if they called it that, but     7      And -- no, I guess that's...
  8        they were definitely available to those other       8   Q. Your eMD notes --
  9        jails through telemedicine.                         9   A. Do you mind if I take a break?
 10   Q.    Did you understand that Crystal Waagmeester       10   Q. Sure.
 11        believed, at least under oath, that she sent an    11            VIDEOGRAPHER: Off the video record at
 12        urgent health -- mental health referral?           12      12:30 p.m.
 13   A.    Um, I think -- yeah, I don't know if I saw        13            (Recess taken.)
 14        anything that she filled out. I think when she     14            VIDEOGRAPHER: This is File 3. We're on
 15        was referencing that, I don't know. Was it that    15      the record at 12:46 p.m.
 16        she wanted that to go to Alyssa, and then it's     16   BY MR. BENNETT:
 17        Alyssa's job to put her on that, and then screen   17   Q. Would you agree, that being severely distressed
 18        further, and probably consult with me or another   18      is a risk factor for suicide?
 19        mental health person.                              19   A. Uh-huh. Yes. Sorry.
 20   Q.    Did you do suicide risk assessments?              20   Q. Would you agree that talking directly or
 21   A.    Um, yes, I --                                     21      indirectly about wanting to die, or "not being
 22   Q.    Did you ever fill out those forms?                22      around," end quote, would be a risk factor or a
 23   A.    The -- the precaution forms, and those?           23      warning sign for suicide?
 24   Q.    Not the precaution forms. The actual risk         24   A. Yes, it can be.
 25        assessment form, which is Exhibit 20. Did you      25   Q. How about increased social isolation?


                                                                                          15 (Pages 54 to 57)
                                    Doby Professional Reporting, Inc.
                                             952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 17 of 32

                                                Michael Robertson
                                                    6/20/2019
                                                         58                                                             60
  1   A.    Yes, it can be.                                    1         like they're maybe psychotic symptoms, that they
  2   Q.    How about change in appetite and hygiene?          2         really aren't, and I try to clarify my
  3   A.    Yes, it can be.                                    3         understanding of where that symptom is coming
  4   Q.    How about insomnia?                                4         from so they can treat it.
  5   A.    Yes, it can be.                                    5    Q.     So you're trying to give the best possible input
  6   Q.    Not sleeping is a -- is a -- chronic insomnia is   6         on -- on what you view the clinical symptoms, to
  7        a problem in mental health treatment, isn't it?     7         the medical provider, to make the best
  8   A.    Yes.                                               8         pharmacological decision?
  9   Q.    A person who's giving away his guns, so he won't   9    A.    Correct.
 10        shoot himself, would be a risk factor; correct?     10   Q.     All right. And you didn't get to do that for
 11   A.    Yes, it can be.                                    11        James Lynas; correct?
 12   Q.    Were you aware of what James Lynas was saying in   12   A.    No. It looks like he was withdrawing, and they
 13        his phone conversations that were taped by the      13        were -- maybe had him on hydroxyzine.
 14        Sherburne County Jail?                              14   Q.     Do you know how effective hydroxyzine is for
 15   A.    No, I was not.                                     15        withdrawal?
 16   Q.    Do you know what the purpose of listening to a     16   A.    I think it can temper a lot of anxiety and
 17        person's phone conversations and not doing          17        stress, but I don't know at what point it was
 18        anything with the information, why that would be    18        administered. I don't know how to answer the
 19        done?                                               19        question of how effective --
 20   A.    No, I don't know what their decision-making        20   Q.     Well, I realize you're not a medical doctor --
 21        might be and what was said.                         21   A.    Yeah.
 22   Q.    Well, what people at risk for suicide say to       22   Q.     -- but do you understand that hydroxyzine is an
 23        their loved ones is important, isn't it?            23        antihistamine, like Benadryl is an
 24   A.    Oftentimes.                                        24        antihistamine?
 25   Q.    Sudden mood changes are a risk factor as well,     25   A.    I understand.


                                                         59                                                             61
  1      aren't they?                                          1    Q. That, to be true?
  2   A. I don't know about that.                              2    A. And it often gets used as an anti-anxiety
  3   Q. Okay. Previous suicide attempts would be a risk       3       short-term --
  4      factor for suicide?                                   4    Q. Do --
  5   A. Yes.                                                  5    A. -- med.
  6   Q. A drug -- drug addiction and withdrawal --            6    Q. -- you know what the therapeutic dose is for an
  7   A. Yes.                                                  7       adult evidencing severe anxiety?
  8   Q. -- would be --                                        8    A. Of that medicine?
  9   A. Both suffer.                                          9    Q. Yeah.
 10   Q. Both?                                                 10   A. No, I'm not certain.
 11   A. Uh-huh.                                               11   Q. Okay. You're from Rochester?
 12   Q. Feelings of hopelessness would be a risk factor?      12   A. Yes.
 13   A. Yes.                                                  13   Q. You've heard of this outfit they have down there
 14   Q. And you don't prescribe any drugs? That's not         14      called the "Mayo Clinic"?
 15      within your purview; correct?                         15   A. Yeah. They're pretty big, yeah.
 16   A. Correct.                                              16   Q. And you consider them expert in medical
 17   Q. Do you make referrals to psychiatrists or other       17      decision-making?
 18      medical providers that involve discussions about      18            MS. NEARING: Objection. Overly broad.
 19      what level and what -- what therapeutic level         19            THE WITNESS: They're well-known and
 20      and what drug to put people on for various            20      famous for their care.
 21      conditions?                                           21            MR. BENNETT: Okay.
 22   A. I will make referrals to the medical providers.       22   BY MR. BENNETT:
 23   Q. Uh-huh.                                               23   Q. Do you have any idea what a medical provider who
 24   A. And try to clarify the symptoms, and try to           24      asks that you -- that refers you a patient --
 25      clarify what type of -- sometimes symptoms look       25      what the expectations are of you, when you would


                                                                                              16 (Pages 58 to 61)
                                    Doby Professional Reporting, Inc.
                                             952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 18 of 32

                                               Michael Robertson
                                                   6/20/2019
                                                        62                                                            64
  1      see that patient?                                     1        to let the jail medical staff and mental health
  2   A. Depending upon the situation. I mean,                 2        providers know if there's a change in housing?
  3      oftentimes they'll refer to us to evaluate when       3   A.    They would typically do that.
  4      they should be seen. They'll do the referral to       4   Q.    Okay.
  5      clarify more, but -- and I don't know if this is      5   A.    Yeah, um...
  6      the context, but when I'm thinking about your         6   Q.    Well, you want to know if a person in a
  7      question, I'm thinking of the medical provider        7        15-minute mental health watch is in general
  8      in this case who is off site, hearing                 8        population, or special housing, or booking?
  9      information, and referring back to this guy on        9   A.    Yes, those are helpful things to know.
 10      the -- to put him on the watch and have him          10   Q.    Because the ability to do the watches is better
 11      evaluated. And then on site we would look at         11        some places than others; right?
 12      the information and try to determine, you know,      12   A.    I don't know if the -- if the watches are, in my
 13      what's best at that moment.                          13        mind, what are the factors. It's the ability to
 14   Q. So you -- have you ever talked to referring          14        be interacting with other patients, or other
 15      doctors about their expectations of when, if         15        people, and have other people in a cell with
 16      they make a mental health referral to you, when      16        them, or interacting with people, I think --
 17      they expected the -- the patient to be seen?         17        that's the way I think of it, versus more
 18   A. I have talked to doctors about that, medical         18        isolated. I don't know if the watches change
 19      providers, but I don't know if I can say that        19        that much, but...
 20      that occurred in this case.                          20   Q.    Well, the purpose of the watch is to make sure
 21   Q. You didn't talk to Crystal Waagmeester --            21        the person's well-being is --
 22   A. No.                                                  22   A.    Checked on.
 23   Q. -- as I understand both her and your testimony?      23   Q.    -- intact?
 24   A. Right.                                               24   A.    Yeah. Checked on and monitored, yeah.
 25   Q. Do you know if she expected that he would be         25   Q.    And you have to do it in a situation -- well,


                                                        63                                                            65
  1        seen much sooner than 11 days, for when she made   1       let me ask you this.
  2        the referral?                                      2    A. Okay.
  3   A.    I'm sorry. Did you say, do I know what he [sic]   3    Q. Would you want to know if a person who is having
  4        expected?                                          4       mental health issues and evidencing risk factors
  5   Q.    Yeah.                                             5       for potential for suicide, are -- are moved to a
  6   A.    I'm not certain that I did or not. I think that   6       situation where they're not allowed out of their
  7        Alyssa had met with him, I think was the -- and    7       cell except for an hour a day?
  8        clarified that he was filling out a packet. And    8    A. Yeah, and I think I probably would have known
  9        usually at that time there's a pretty routine      9       that. When they first come in, they go through
 10        process of explaining to them, you know, what      10      a unit that's like that, and if they got
 11        that consists of, that I'd be following up, or     11      transferred to another unit that's only out an
 12        another mental health professional.                12      hour a day, that would be valuable information
 13   Q.    Okay. When you ask that something be done         13      to know, yeah.
 14        urgently to a patient, what is your expectation?   14   Q. Well, that would -- that could increase a person
 15        Within one or two days?                            15      who is having mental health issues --
 16   A.    It depends. I mean, if I'm asking somebody to     16   A. It can, yeah.
 17        see them urgently, I might break that down         17   Q. It would increase their -- it would increase
 18        into -- my terminology for "urgent" might be       18      anxiety?
 19        immediate that day, less than 24 hours. Someone    19   A. Distress, frustration.
 20        else's might be one -- one to three days. It       20   Q. Hopelessness?
 21        depends on what other scaffolding is in place      21   A. Sure. Yeah. All of that.
 22        to -- to assure the person is doing okay.          22   Q. Because when you go from gen pop to, say,
 23   Q.    I know you're supposed to give information to     23      special housing, your freedom even within the
 24        the correctional officers about the watch. Are     24      institution is much more severely limited?
 25        they -- are the correctional officers supposed     25   A. Much more restricted, correct.


                                                                                            17 (Pages 62 to 65)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 19 of 32

                                              Michael Robertson
                                                  6/20/2019
                                                       66                                                           68
  1   Q. Is there a connection between starting someone     1         know, that was -- the act was fait accompli by
  2      on -- on medication, like Crystal Waagmeester      2         then?
  3      did with James Lynas, and the urgency of the       3    A.    Yeah, I don't know if I know that information or
  4      mental health referral?                            4         those details, except for that -- that he was
  5   A. I guess there's -- there's a connection. Um, I     5         being checked on every 15 minutes.
  6      don't know if it -- it's just -- I don't know      6    Q.    By people who were supposed to know if his
  7      how to speak to that. I don't know if it           7         well-being is intact or not?
  8      changes -- um, yeah, I don't know how to answer    8    A.    By the officers, or just the routine on the
  9      that exactly.                                      9         mental health watch. And I think the nurse
 10   Q. Well, let me ask you this. Jennie Thompson will    10        techs were giving him meds or delivering meds,
 11      testify, and I can show you this, that she         11        and often they share information with nurse
 12      filled out the screening form in Exhibit 20, the   12        techs and they alert people that there's other
 13      one she filled out on the 3rd.                     13        things going on. Am I answering?
 14   A. Okay.                                              14   Q.    Uh-huh. I understood it.
 15   Q. Now, I can't explain why it looks like that, but   15   A.    Okay. I just -- sorry, I got confused.
 16      that's what she says, on page 36 of her            16   Q.    How were you informed that Mr. Lynas had hung
 17      deposition, and I can show you that.               17        himself?
 18          But wouldn't it be important to know if you    18   A.    I think there was a -- must have been a code
 19      start a person on a drug for anti- -- to combat    19        called at that time, when the nurses had to go.
 20      anxiety, how that drug is working for the          20        And I think the whole jail would have been shut
 21      person?                                            21        down. I think I would have heard from staff,
 22   A. Yeah, that's valuable. Yeah.                       22        probably through part of that relaying equipment
 23   Q. And wouldn't you want to know -- if there's been   23        to that area.
 24      a mental health referral, wouldn't you want the    24   Q.    Did you have any reaction or think any thoughts
 25      suicide risk screening forms done more often       25        when you were advised that this person you had


                                                       67                                                           69
  1      after the referral than before?                    1         scheduled for -- to be seen on the 16th, had
  2   A. Not necessarily.                                   2         committed suicide?
  3   Q. Well, he didn't have any -- according to this      3    A.    I would have immediately been concerned as to
  4      record, after the 5th, when the mental health      4         whether he is on my caseload, whether he was in
  5      referral was made, there wasn't any done between   5         my purview, whether he had been referred, those
  6      the 5th and the 9th, when he hung himself?         6         kinds of things.
  7   A. I don't know how to respond to that.               7    Q.    Did you go check on those things right away?
  8   Q. Well, a person's suicide risk can go up            8    A.    I presume that I -- that I did, but --
  9      precipitously quickly; correct?                    9    Q.    Did you have any -- oh, go ahead, I interrupted
 10   A. Yes, it can.                                       10        you.
 11   Q. And the idea is to make sure you know how that's   11   A.    I don't recall.
 12      happening --                                       12   Q.    Did you have any reaction to the fact that you
 13   A. Right.                                             13        had scheduled him for the 16th, but he didn't
 14   Q. -- or if that's happening?                         14        get that far?
 15   A. True. Sure.                                        15   A.    I don't think I actually even knew his name at
 16   Q. And if you don't do any, you're not going to       16        the time, so I might not have even known that
 17      know, are you?                                     17        that was the name of the individual that was --
 18   A. No, that's not true.                               18        that hung himself, even though the referral
 19   Q. Well, do you know if he was seen by anyone         19        might have been there.
 20      between the 5th -- anybody in the medical staff,   20   Q.    The referral will list his name; correct, and
 21      or anybody in the mental health -- any mental      21        his prisoner number?
 22      health or medical provider for the Sherburne       22   A.    Right.
 23      County Jail between the 5th and the 9th, when he   23   Q.    So it would have been --
 24      hung himself, realizing that Nurse Pfeifer         24   A.    So if they said an inmate has hung himself --
 25      responded to the code blue, but he was -- you      25   Q.    Okay.


                                                                                           18 (Pages 66 to 69)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 20 of 32

                                              Michael Robertson
                                                  6/20/2019
                                                       70                                                           72
  1   A. -- if I had had this referral and looked and       1         my box. And there's three little bins on the
  2      scheduled him, and not known his name, I might     2         top box, so there might be ten of them; some are
  3      have talked to the staff, "Was he on my            3         urgent, some are less urgent. I would typically
  4      caseload? Is this one of the guys I'd seen?"       4         go through the urgent ones and get them
  5      And if they said, "No," I might -- or I didn't     5         scheduled immediately, review all of them, to
  6      see a note, maybe they did give me a name, I       6         peak at whether there's anything that stands
  7      don't know, but --                                 7         out. And typically that day I schedule them
  8   Q. Uh-huh.                                            8         all. Sometimes I wouldn't get to each of those
  9   A. -- nothing surfaced at that time.                  9         less urgent ones until the next day, and
 10   Q. So when the 16th came and Mr. Lynas didn't show    10        schedule them another day, or the next day after
 11      up to his -- to see you, did you notice then?      11        that, typically. So...
 12   A. I think I would have noticed at that time. I       12   Q.    Customarily, though, you would have all these in
 13      don't know if that was -- the name was listed,     13        your inbox on that Monday, then?
 14      and the referral sheet taken after that point      14   A.    Correct. Yeah.
 15      because this had happened, and put in his file,    15   Q.    What -- what was your reasoning for waiting to
 16      because he had gone to the hospital, I believe.    16        have Mr. Lynas receive a consult directly with
 17      And he'd still be on the list of -- if that date   17        you until the 16th, as you put here?
 18      would come and go, he'd get moved forward          18   A.    Um, so it would have been a scenario where
 19      another day. Um --                                 19        nurses and I would have talked, or done a
 20   Q. I don't understand the last part of that answer.   20        consult, I presume, where he was on the unit,
 21   A. Well, so if a date would come and go, when a       21        stabilized, getting the medication, forward
 22      person was on a list to be seen; oftentimes        22        thinking. There were probably lots of other
 23      maybe the person is transferred, or they're in a   23        data that were verbalized, um, that established
 24      hospital, and they can't be seen because they're   24        that he's gone from this early kind of crisis
 25      gone from the facility, I would forward him to     25        place and into a more stable spot, and he was on


                                                       71                                                           73
  1      another date on that list.                          1      a 15-minute watch, and it would -- it would
  2   Q. So do you recall when you made the connection       2      appear there's a lot of pieces in place.
  3      between the fact that you had scheduled this        3   Q. And I know you don't recall specifically, but
  4      person to be seen, and he had hung himself?         4      you read Alyssa Pfeifer's note today, and
  5   A. The connection that I'm aware of, was only when     5      presuming that everything she wrote in there is
  6      I got called for this case.                         6      accurate and true, does that help inform what
  7   Q. Okay. So that was the first time you were aware     7      your clinical judgment would have been at that
  8      of the fact that you actually scheduled             8      time?
  9      Mr. Lynas to be seen on the 16th and he didn't      9   A. I think it -- if I was involved in that, and
 10      make it that far?                                  10      that's the information we discussed, I'm sure
 11   A. Correct.                                           11      there's a lot of other -- more other pieces.
 12            MR. BENNETT: I think that's all the          12         That's a horrible sentence, but...
 13      questions I have.                                  13         She's very thorough and detailed. And
 14            MS. NEARING: I have a couple, just to        14      typically our standard practice is to meet
 15      clear up.                                          15      face to face, consult, go through all the
 16                   EXAMINATION                           16      issues, and if they are -- if they look like
 17   BY MS. NEARING:                                       17      they're stabilized, especially when they give
 18   Q. On Exhibit 14, the Mental Health Referral, you     18      him that packet to begin the mental health
 19      were asked about your notation and the fact that   19      process, they're getting kind of a sense for how
 20      there's not a date on that form. And I can         20      stable they are at that time, whether they --
 21      represent to you that November 5, 2017 was a       21      the patient wants more urgent referrals, or
 22      Sunday. So can you speak to the custom and         22      they're in distress, that's more significant.
 23      practice of the process of seeing this, then,      23      And oftentimes the information we get, like a
 24      when you would come in on a Monday?                24      high BDI, is from days prior, and they're more
 25   A. Yes. They would typically put the referral in      25      stabilized by the time she sees them, than it


                                                                                           19 (Pages 70 to 73)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 21 of 32

                                                Michael Robertson
                                                    6/20/2019
                                                         74                                                         76
  1        looks like there. So I presume that was what         1   A. Correct.
  2        was happening in this case.                          2   Q. There's no indication that he's seen by any
  3   Q.     And you mentioned -- or you were asked about       3      mental health provider, because that would be
  4        there not being suicide assessment forms done        4      you; correct?
  5        after Alyssa Pfeifer's on the 5th, but you           5   A. Correct.
  6        mentioned something called the "mental health        6   Q. There's no indication that anyone checked to see
  7        packet."                                             7      if he was taking the drugs, or whether the drugs
  8   A.    Right.                                              8      were effective; correct?
  9   Q.     Is there a correlation? Or what does that mean?    9   A. I don't know if that's accurate.
 10   A.    Well, they -- the "mental health packet" is        10   Q. Well, I'm showing you Exhibit 11, which shows
 11        essentially a calendar where they describe moods    11      the -- the prescription and -- and hydroxyzine,
 12        and activities to help get a sense for their        12      and that he took three out of the pack; correct?
 13        functioning. And I think -- and we usually try      13      He may have had one from the stock thing to get
 14        to get a couple weeks of that data and them kind    14      him going --
 15        of participating and sharing that.                  15   A. Okay.
 16            In addition, I think -- now I lost my train     16   Q. -- by -- according to Waagmeester or Thompson,
 17        of thought, but...                                  17      but it shows that he got three in the medical
 18   Q.     The purpose of the mental health packet is what   18      administration record; correct?
 19        I was --                                            19   A. Hmm, yes.
 20   A.    Yeah.                                              20   Q. There's no indication that they worked or didn't
 21   Q.     -- asking about.                                  21      work, is there?
 22               MS. NEARING: Okay. And that's all I          22   A. Well, there might not have been -- that doesn't
 23        have.                                               23      mean techs weren't talking and communicating
 24               MR. HIVELEY: I have no questions.            24      with him, or I don't know --
 25                   FURTHER EXAMINATION                      25   Q. You realize that an institution, like Sherburne


                                                         75                                                         77
  1   BY MR. BENNETT:                                           1      County, has a -- has a constitutional duty to
  2   Q. There's no notation by you, that this is going         2      provide adequate mental health and medical care;
  3      to be handled either typically or customarily,         3      correct?
  4      is there? On any -- on any document?                   4   A. Yeah.
  5   A. No. Except for the fact that it's so routinely         5   Q. And you can't make the inmate responsible for
  6      in place when you look through history notes.          6      that, can you?
  7   Q. But when you said what do you do, you                  7   A. No.
  8      normally -- you said you normally note the date        8   Q. Okay. So you didn't know that he'd only taken
  9      you do something; correct? And that's the              9      three of the pills out of the pack?
 10      custom and practice in medical charting, isn't        10   A. No.
 11      it?                                                   11   Q. Did you know he got in a fight, was moved to
 12   A. Yes. Yeah.                                            12      special housing?
 13   Q. And -- and the fact of the matter is, after the       13            MR. HIVELEY: I --
 14      5th, do you know what -- what happened to             14            THE WITNESS: I know --
 15      Mr. Lynas?                                            15            MR. HIVELEY: Hold on.
 16   A. I think we've been talking about that.                16         I object to form.
 17   Q. Yeah. You see no more suicide forms filled out;       17            THE WITNESS: I know there's something
 18      correct?                                              18      that happened that moved him.
 19   A. Correct.                                              19   BY MR. BENNETT:
 20   Q. You don't see any contact with any nurse after        20   Q. But you didn't know that before the 16th of
 21      that, until they respond to the code blue;            21      November, did you?
 22      correct?                                              22   A. No.
 23   A. Not that -- that's correct.                           23   Q. So there really wasn't any follow-up on his
 24   Q. And there's no indication that he's seen by any       24      mental health after the 5th, is there, other
 25      medical provider; correct?                            25      than giving him three pills; right?


                                                                                           20 (Pages 74 to 77)
                                    Doby Professional Reporting, Inc.
                                             952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 22 of 32

                                            Michael Robertson
                                                6/20/2019
                                                     78                                                         80
  1   A. Well, I think there -- you mean, specific to       1   Q. Well, it's also an artifice for not having to
  2      mental health, or medical, or --                   2      say whether he refused or not? Or for putting
  3   Q. Either.                                            3      the person's medical care into his own hands?
  4   A. Yeah. Because I thought they did respond. He       4              MS. NEARING: Objection.
  5      was hospitalized, and there was a bunch of         5              THE WITNESS: I don't know how to
  6      things that happened.                              6      answer.
  7   Q. At -- post hanging?                                7              MS. NEARING: Mischaracterizing the
  8   A. Well, you're saying up to the 16th, so --          8      record and testimony.
  9   Q. Well, okay. Well, let's -- let's go back and       9   BY MR. BENNETT:
 10      restrict that question --                         10   Q. The Mayo Clinic dosage for adults, for anxiety,
 11   A. Sorry.                                            11      is adults, 50 to 100 milligrams four times a
 12   Q. -- to the 9th; how about that?                    12      day; correct?
 13   A. I was just trying to --                           13   A. That's what it says there, yeah.
 14   Q. Between the 5th and the 9th, what was done to     14   Q. That's the Mayo Clinic -- you recognize that
 15      him in any form or fashion by any medical         15      little logo, don't you?
 16      personnel or mental health provider?              16   A. Uh-huh.
 17   A. Correct. There's no -- nothing more, except for   17   Q. The Mayo Clinic logo? That's off their website.
 18      the watches that he was on.                       18           And he was ordered by MEnD to take one
 19   Q. Except for three pills?                           19      tablet, at 50 milligrams, twice a day; right?
 20   A. And three pills.                                  20   A. (Nodding head.)
 21   Q. But we don't -- there's no notation whether he    21   Q. And they made the decision to do it as needed?
 22      found them helpful?                               22   A. Okay.
 23   A. I don't know how to --                            23   Q. Is that what the record reflects?
 24   Q. Well --                                           24   A. Yes.
 25   A. -- speak to that.                                 25   Q. Showing you Exhibit 11, that what I've said is


                                                     79                                                         81
  1   Q. -- do you see any notation that he'd found the    1       true?
  2      pills helpful?                                    2    A. Yes.
  3   A. I didn't see any notation --                      3    Q. Okay. So you typically indicate when the date
  4   Q. Or --                                             4       you review something; is that true?
  5   A. -- to indicate that.                              5    A. When I see them, when he's referred and I'm
  6   Q. Or unhelpful?                                     6       scheduling or there's a consult, what I
  7   A. Right. I think the original question may have     7       typically do is schedule based on time frame.
  8      thrown me because you asked if there was          8    Q. No. But when you get a medical record to
  9      monitoring or any kind of thing, and sometimes    9       review, and you go over that with the nurse --
 10      I think we do get information from techs about,   10      because you have a Monday morning meeting, isn't
 11      "He doesn't like this med. It's not making" --    11      that what it is? Do they come in and talk to
 12      you know, and they might come back and say        12      you, too?
 13      something, or, "He's not taking," or "He's        13   A. We go to the meeting --
 14      refusing," but there's no indication there.       14   Q. And they would go over the --
 15   Q. No. He didn't mark "Refused"; right?              15   A. -- or --
 16   A. No.                                               16   Q. Would they go over the urgent referrals and the
 17   Q. Which you can do?                                 17      other referrals of that week?
 18   A. True. So...                                       18   A. Yes.
 19   Q. And I know it's "as needed." It's put "as         19   Q. And wouldn't you note that it was reviewed by
 20      needed." Is that what you want to do, if you      20      you on -- typically on 11/6, that Monday, if you
 21      want to make sure he takes the medication?        21      did it?
 22   A. Well, I think some of these meds are -- when      22   A. We would typically, yes.
 23      they're PRN, as needed -- if it's helpful, it's   23   Q. And so what's typically done, what you typically
 24      helpful. But if the person doesn't feel like      24      do with regard to the record, didn't happen on
 25      it's helping them, they might not take it.        25      November 14th -- or on Exhibit 14?


                                                                                       21 (Pages 78 to 81)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 23 of 32

                                                Michael Robertson
                                                    6/20/2019
                                                         82                                                           84
  1   A. No, I don't know if that's what I'm saying at        1    A. I think that's probably true. I don't know if I
  2      all.                                                 2       had information to that effect at that time
  3   Q. There's no notation anywhere in the record that      3       anyways.
  4      you reviewed any --                                  4    Q. Well, if Pfeifer is so good, she would have told
  5   A. True.                                                5       you that; right?
  6   Q. -- anything on any particular day, is there?         6    A. You would think so, but I don't know.
  7   A. True.                                                7    Q. And there's no record that you ever looked at
  8   Q. And normally and typically there would be?           8       the Beck Depression Inventory that was actually
  9   A. When I meet with them, yes. In the setting --        9       done, to see if it was scored properly?
 10      this has typically been a consult, that's            10   A. No, it's used in my mind as a hurdle. If
 11      face to face, that the nurses are charting, and      11      they're identifying a lot of symptoms, it's
 12      I'm relying on that to suffice that they did         12      concerning. And then if they've met with them
 13      consult with me and I'm scheduling.                  13      and had some discussions and there's a lot of
 14   Q. Okay. Their note, not yours?                         14      things in place that appear to ensure they're
 15   A. Correct.                                             15      stabilized, it's a review of all of those
 16   Q. Okay. Well, wouldn't you chart your decision         16      factors combined, not just a single item that
 17      that, you know, "Patient A needs to be seen          17      contributes to the decision.
 18      today. Patient B needs to be seen tomorrow.          18   Q. Well, tell me, what was -- what were the factors
 19      Patient Lynas can be seen 11 days from now, and      19      in place to make sure Lynas is stabilized? I
 20      for this reason"?                                    20      fail to see one.
 21   A. It --                                                21   A. Well, it looks as though he was cooperatively,
 22   Q. Okay.                                                22      openly speaking with a nurse about his symptoms,
 23   A. It would be scheduled in a schedule --               23      his feelings, his struggles. About his plans,
 24   Q. Yeah.                                                24      his future plans, and that he was going to go to
 25   A. -- and the nurses would be aware of that, or         25      treatment, he repeated that a number of times.

                                                         83                                                           85
  1        could see that, and oftentimes they would go       1         That he had these options available to go early
  2        back and check that schedule and see where the     2         and maybe on a work release, if I'm recalling
  3        person is on there.                                3         these notes. And then to not harm himself, and
  4   Q.    But you didn't chart your reasoning for           4         also to report any concerns to staff. And with
  5        scheduling on the 16th, rather than on days        5         that in place, oftentimes patients come in and
  6        prior to that, did you?                            6         they're in more acute distress; and when they
  7   A.    Could you repeat that?                            7         get sentenced, and have this clear plan of
  8   Q.    Well, you didn't say -- you didn't make a note    8         what's happening, and are able to articulate
  9        in the medical record that said, "I determined     9         their own plan, they stabilize. And he was
 10        that this guy could wait 11 days." You didn't      10        demonstrating a lot of things that suggest that
 11        do that?                                           11        he was stabilized and --
 12   A.    Correct.                                          12   Q.    Okay.
 13   Q.    And you didn't say, "I determined he could wait   13   A.    -- doing --
 14        11 days because of factors A, B, C and D"; you     14   Q.    Not coping? That was -- is that a record of
 15        didn't do that, did you?                           15        stabilization?
 16   A.    Correct.                                          16   A.    In relative terms, comparative to where he had
 17   Q.    Okay. You didn't call the medical provider to     17        been --
 18        see how urgently the medical provider wanted him   18   Q.    Well, you --
 19        to be seen?                                        19   A.    -- prior.
 20   A.    Correct.                                          20   Q.    You went through your list of things that were
 21   Q.    And at least the medical provider said that she   21        in that note, but "not coping" is --
 22        told Pfeifer she wanted him seen urgently.         22   A.    True.
 23   A.    That's what you showed me in her notes.           23   Q.    -- is --
 24   Q.    And "urgently" wouldn't mean 11 days later,       24   A.    From recall, after just seeing. Yes, I think
 25        would it?                                          25        "not coping" was one of the things he described.


                                                                                            22 (Pages 82 to 85)
                                    Doby Professional Reporting, Inc.
                                             952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 24 of 32

                                                Michael Robertson
                                                    6/20/2019
                                                         86                                                               88
  1   Q. Uh-huh. He referred to himself as crazy; right?        1       that.
  2   A. Probably --                                            2    A. Yeah. Whether that was -- whether I reviewed
  3             MS. NEARING: That misstates the record.         3       that specific note, or she verbalized that at
  4   BY MR. BENNETT:                                           4       the time, and then I signed the referral, I
  5   Q. He reports that his insomnia is maddening, his         5       don't know.
  6      mind is going crazy; do you remember that?             6             MR. BENNETT: Do you need this
  7   A. I remember that, yes.                                  7       (referencing curriculum vitae)? I can make
  8   Q. Thoughts going through him, with many emotions,        8       another copy.
  9      like frustration, irritation, and then                 9             MS. NEARING: (Gesturing.)
 10      emotional? That's in that note?                       10             THE WITNESS: I'm not trying to -- I'm
 11   A. Correct.                                              11       just -- I'm trying to be accurate.
 12   Q. And he says, "Honestly," with regard to his           12             MR. BENNETT: Okay.
 13      mental -- how he's coping with his mental             13          I don't have any further questions.
 14      health, he states, quote, "Honestly, I'm              14             MS. NEARING: I don't have any.
 15      suffering and not coping with it."                    15             THE WITNESS: Okay.
 16   A. That sounds like what he said.                        16             MR. HIVELEY: No questions.
 17   Q. Plus he's on opiate withdrawal?                       17             MS. NEARING: We'll read and sign.
 18   A. I think at that point he might have been at           18             VIDEOGRAPHER: This concludes the video
 19      least part -- partway past that, and he was --        19       deposition. It is 1:28 p.m.
 20      yes.                                                  20             MR. BENNETT: Thank you.
 21   Q. He got in on the 1st. This is now the 5th.            21             THE WITNESS: Thank you.
 22      He'd be partway past it?                              22             (Concluded at 1:28 p.m.)
 23   A. I don't know. I didn't know the date that             23                      * * *
 24      you're -- I don't know when they took him off         24
 25      the withdrawal protocol, because typically they       25



                                                         87                                                               89
  1                                                             1   STATE OF MINNESOTA )
           would have him in the booking area if he was                            : ss CERTIFICATE
  2        still on that.                                       2   COUNTY OF WASHINGTON )
                                                                3         I, Janet D. Winberg, hereby certify that
  3   Q.     He reports (as read), "definitely feeling              I reported the video deposition of MICHAEL T.
  4        depressed, and my anxiety is going through the       4   ROBERTSON, PsyD, LP, on the 20th day of June,
  5                                                                 2019, in Elk River, Minnesota, and that the
           roof." That's in that same chart note, isn't         5   witness was, by me, first duly sworn to tell the
  6        it?                                                      truth;
                                                                6
  7   A.     Right. So she was probably writing down his            That the testimony was transcribed by me and is
  8        words and also talking to him and trying to get      7   a true record of the testimony of the witness;
                                                                8   That I am not a relative, or employee, or
  9        clarification --                                         attorney, or counsel of any of the parties; or a
 10   Q.     Uh-huh.                                            9   relative or employee of such attorney or
 11                                                                 counsel;
      A.     -- so...                                          10
 12   Q.     Okay. Well, if she wrote that down on the 5th,         That I am not financially interested in the
                                                               11   action and have no contract with the parties,
 13        you think typically you'd note that on the 6th?          attorneys or persons with an interest in the
 14                                                            12
      A.     If -- if the consult, through the consult, yes,        action that affects or has a substantial
                                                                    tendency to affect my impartiality;
 15        if she wrote that and we reviewed it. Um --         13
 16   Q.     Hmm.                                                   That the right to read and sign the transcript
                                                               14   by the witness was reserved.
 17   A.     I don't know how that -- if it was part of that   15   WITNESS MY HAND AND SEAL THIS 25th day of June,
 18        referral packet, yes.                                    2019.
                                                               16
 19   Q.     And it was, wasn't it?                            17
                                                               18
 20   A.     I think you looked for that other -- another      19
 21        sheet. I think it might have been a verbal          20
                                                               21   JANET D. WINBERG
 22        consult.                                                 Registered Professional Reporter
 23   Q.     I think --                                        22   Notary Public
 24                                                                 Washington County, Minnesota.
      A.     I'm trying to --                                  23
 25   Q.     I think your attorney helped -- helped us with    24
                                                               25




                                                                                                          23 (Pages 86 to 89)
                                    Doby Professional Reporting, Inc.
                                             952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 25 of 32

                                                                      Michael Robertson
                                                                          6/20/2019
                                                                           90                                                                      92
  1   STATE OF MINNESOTA )                                                       1   Exhibit 20
                     : SS CERTIFICATE                                                Suicide risk screening forms
  2   COUNTY OF WASHINGTON)                                                      2
  3
                                                                                     Referenced. .......................................55
            I, MICHAEL T. ROBERTSON, PsyD, LP, certify                           3
  4      that I have read and examined the typewritten
  5      transcript of the video deposition taken of me                              Exhibit 22
  6                                                                              4   Flow Sheets - Chemical Withdrawal form, 7/6/17
         in the matter of Lynas vs. Linda S. Stang,
  7      et al., on June 20, 2019, consisting of the                                 Referenced..........................................25
  8      preceding pages, and find the same to be true                           5
  9      and correct (Except as follows):                                        6   Exhibit 23
 10                             Reason                                               Chemical withdrawal questionnaire form, 7/17
      Page LineCorrection                for Change                              7   Referenced..........................................26
 11
                                                                                 8
      ____ ____ _____________________________ ___________
 12                                                                                  Exhibit 24
                                                                                 9   Chemical withdrawal questionnaire, 11/1/17
      ____ ____ _____________________________ ___________
 13                                                                                  Referenced..........................................26
      ____ ____ _____________________________ ___________                       10
 14                                                                             11   Exhibit 25
      ____ ____ _____________________________ ___________                            Flow Sheet - Chemical Withdrawal form, 11/1/17
 15
                                                                                12   Referenced..........................................26
      ____ ____ _____________________________ ___________                       13
 16
      ____ ____ _____________________________ ___________                            Exhibit 26
 17                                                                             14   Electronic charting forms
      ____ ____ _____________________________ ___________                            Referenced..........................................26
 18                                                                             15
      ____ ____ _____________________________ ___________                       16
 19
                                                                                17
      ____ ____ _____________________________ ___________                       18
 20
                                                                                19
      ____ ____ _____________________________ ___________
 21                                                                             20
      ____ ____ _____________________________ ___________                       21
 22                                                                             22
 23        Dated this_____day of________________________                        23
 24                                                                             24
                 ___________________________________                            25
 25               MICHAEL T. ROBERTSON, PsyD, LP


                                                                           91
  1                      EXAMINATION INDEX
  2
      By Mr. Bennett: 4-71, 74-88
  3
  4   By Ms. Nearing: 71-74
  5   ------------------------------------------------------
  6                        EXHIBIT INDEX
  7
      Exhibit 10
  8   Beck Depression Inventory-II (BDI-II), pages 1 and 2
      Referenced..........................................23
  9
 10   Exhibit 11
      Hydroxyzine HCL 50 MG tab prescription
 11   (photo of blister pack)
      Referenced..........................................76
 12
 13   Exhibit 13
      Email communications (various)
 14   Referenced...........................................4
 15
      Exhibit 14
 16   MEnD Mental Health Referral Form, 11/5/17
      Referenced..........................................16
 17
 18   Exhibit 15
      MEnD Special Precautions/Management form, 11/5/17
 19   Referenced..........................................19
 20
      Exhibit 16
 21   Pfeifer encounter/chart note, 11/5/17
      Referenced..........................................19
 22
 23   Exhibit 17
      MEnD medical provider position description
 24   Referenced..........................................27
 25



                                                                                                                                   24 (Pages 90 to 92)
                                                               Doby Professional Reporting, Inc.
                                                                        952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 26 of 32

                                                          Michael Robertson
                                                              6/20/2019
                                                                                                                           Page 93
             A               approximately 3:6               62:13                     clarified 53:24 63:8        copy 88:8
a.m 1:12 3:6 18:3,6          area 23:11 42:8 68:23 87:1   better 6:18,19 47:21 56:7    clarify 8:17 17:18,18       correct 4:20 5:3,5 6:24,25
Aaron 23:5                   areas 54:7                      64:10                        41:16 59:24,25 60:2         7:3,9 9:8,9 10:11 11:6
ability 64:10,13             Argosy 44:24                 beyond 9:5                      62:5                        14:17,18,20 18:23 19:3
able 35:17 85:8              arrived 7:24                 big 61:15                    clear 7:13 41:21 71:15         19:5,7,9,9,17 22:20
accept 52:21                 articulate 85:8              bins 72:1                       85:7                        23:14 24:25 25:4,5 26:3
accompli 68:1                artifice 80:1                Birrell 2:3,23               clients 45:12                  29:5 31:3,7,12,13,17
accurate 73:6 76:9 88:11     arts 42:4                    bit 40:12                    clinic 20:10 22:7 23:17        36:6 40:5 42:6 43:22
acronym 43:15                asked 16:23 20:8,14 21:3     blister 91:11                   33:25 36:19 39:25 40:4      44:2,11,17,23 47:1,4
act 4:18 12:15 38:7 68:1        45:21 53:22 71:19 74:3    Bloomington 2:9                 40:8 61:14 80:10,14,17      50:4,5,15 52:19 53:5,15
action 89:11,12                 79:8                      blue 67:25 75:21             clinical 29:3 44:22 45:11      53:17 54:5,10 58:10
activities 74:12             asking 63:16 74:21           board 47:11                     50:3,4 60:6 73:7            59:15,16 60:9,11 65:25
actual 8:9 19:15 29:3        asks 61:24                   booking 64:8 87:1            Cloud 44:14                    67:9 69:20 71:11 72:14
   36:11 55:24               assessed 48:19               box 72:1,2                   cnearing@larsonking.c...       75:9,18,19,22,23,25
acute 85:6                   assessment 20:2,6,7          Boys' 44:14                     2:15                        76:1,4,5,8,12,18 77:3
added 9:22 11:3                 27:13 31:5 55:25 74:4     break 9:4 57:9 63:17         code 67:25 68:18 75:21         78:17 80:12 82:15 83:12
addiction 59:6               assessments 50:1 55:20       Brian 7:11,20 22:10 26:22    cognitive 23:7                 83:16,20 86:11 90:9
addition 9:21 74:16          assistant 28:16 43:25           29:21 32:13 33:3          combat 66:19                correctional 13:15,17
addressed 21:13                 53:25 54:3                briefly 12:8,9 33:15         combined 84:16                 14:4 38:14,22 63:24,25
adequate 77:2                associated 9:25              broad 61:18                  come 24:12 65:9 70:18,21    corrections 9:24,24
administer 3:16 48:9         assume 34:4 51:22,25         broader 47:17                   71:24 79:12 81:11 85:5   correlate 56:3
   49:16                     assure 63:22                 brochures 43:1               comes 34:25 37:5            correlation 74:9
administered 60:18           attached 17:1,4              bunch 42:16 56:25 78:5       coming 51:9 60:3            counsel 89:8,9
administration 7:17,24       attempt 8:10 56:3            business 1:15 44:25          commit 37:22 52:17          counseling 31:1 42:22
   76:18                     attempts 20:18 59:3                                       committed 4:5,18 5:6 38:5      44:4
administrative 32:11         attention 4:16,24                         C                  69:2                     country 53:18
adolescents 43:16 49:25      attorney 2:3,8,12 3:7 39:9   C 1:4 3:1 83:14              committee 47:12             County 1:14 2:7 3:14 4:5
adult 61:7                      87:25 89:8,9              calendar 74:11               communicating 76:23            4:19 7:2,8 9:14 13:22
adults 80:10,11              attorneys 89:11              California 49:11             communications 91:13           23:17 32:1,4 33:13,17
advanced 28:12 54:8          Austin 43:23 44:13           call 8:5 12:17,18 41:11      community 43:16,17 44:4        33:19 37:10 39:17 41:5
advised 68:25                automatically 23:1              54:22 55:5 83:17          comparative 85:16              42:10,24 45:15 58:14
affect 89:12                 available 20:15 55:8 85:1    called 3:21 55:7 61:14       Competency 49:24               67:23 77:1 89:2,22 90:2
affirmative 46:7 48:5        Avenue 2:9                      68:19 71:6 74:6           Complaint 19:23 29:25       County's 10:5
age 51:6                     avenues 12:4                 care 12:15 42:15 45:23       completely 20:3             couple 26:23 71:14 74:14
ago 20:23                    aware 5:6 13:9,9 15:6,8         46:3,8 61:20 77:2 80:3    computer 15:16,18 26:25     court 1:1,24 3:16 6:18
agree 13:3,6 51:15 52:1         38:3,18 39:16 41:2,5      Carolin 2:12                    38:21                       21:6 35:13 39:20,23
   57:17,20                     45:17 54:17 58:12 71:5    Carr 32:13 33:5              concerned 51:19 69:3        crazy 21:23 86:1,6
Ah 10:23 18:18                  71:7 82:25                Carrie 3:11 17:8             concerning 84:12            created 53:10
ahead 10:8,15 69:9                                        case 1:2 5:8,23 7:15 12:2    concerns 35:23 56:18        crisis 72:24
al 1:6 90:7                               B                  35:12 39:3,10,24 62:8        85:4                     cross-cultural 15:4
alert 9:23 34:23 35:23       B 82:18 83:14                   62:20 71:6 74:2           Concluded 88:22             Crystal 28:5 55:10 62:21
   38:21,22 39:1 68:12       B- 22:15                     caseload 69:4 70:4           concludes 88:18                66:2
alerts 30:3                  bachelor 42:4                cases 8:1,8 56:6             conditions 50:23,25 59:21   curiosity 49:17
Allison 50:6,8               back 20:24 22:1,3 62:9       ceased 46:25                 Condon 2:8                  current 22:1
allowed 65:6                    78:9 79:12 83:2           cell 21:21 64:15 65:7        conduct 11:21               currently 21:3
alternative 42:11,25 43:18   banger 11:12,19              Center 1:15                  conducted 40:13             curriculum 42:3 88:7
Alyssa 29:23 50:7,8 51:15    base 22:24 35:14             certain 6:5 14:11,11 23:21   confirming 12:23            custom 71:22 75:10
   55:16 63:7 73:4 74:5      based 29:19 31:25 81:7          61:10 63:6                confused 68:15              customarily 72:12 75:3
Alyssa's 55:17               basis 56:18                  certainly 12:3 23:3 31:22    confusing 8:1,19 11:13      cut 38:1
and/or 32:10                 BDI 6:1 13:18 20:4,8 22:14      40:17 56:16                  41:15,17                 CV 49:22
Anoka 20:1                      22:20,22 23:4,5,12        CERTIFICATE 89:1 90:1        connection 66:1,5 71:2,5    CW 20:8 28:5
answer 10:15 36:1 60:18         24:14 34:7 54:21 73:24    certify 89:3 90:3            consider 40:15 49:1 52:24
   66:8 70:20 80:6           BDI-II 91:8                  chance 50:22                    61:16                                D
answering 68:13              Beck 13:10 14:3,8,16,22      change 58:2 64:2,18          considered 28:19            D 1:24 3:1 83:14 89:3,21
anti- 66:19                     15:4 23:5 24:24 27:20        90:10                     consistent 14:2 25:16,17    daily 47:20
anti-anxiety 61:2               48:9 84:8 91:8            changes 58:25 66:8           consisting 90:7             dash 6:1
antianxiety 30:24            began 46:25                  chart 25:2 29:15 82:16       consists 63:11              data 4:11 12:23 72:23
antidepressant 30:20,23      beginning 5:17                  83:4 87:5                 constitutes 13:7              74:14
antihistamine 60:23,24       behalf 2:2,7,11 3:10,12      charting 15:13 75:10         constitutional 77:1         date 3:5 15:19,24 29:6,13
anxiety 21:17 60:16 61:7     behavior 8:13 50:4              82:11 92:14               consult 4:12 16:2 29:19       29:17 57:3,4 70:17,21
   65:18 66:20 80:10 87:4    behaviors 35:22,23           charts 25:25 29:15              46:1,19 55:2,18 72:16      71:1,20 75:8 81:3 86:23
anybody 34:6 37:8,22         belief 24:7                  check 9:9 69:7 83:2             72:20 73:15 81:6 82:10   Dated 90:23
   45:19 67:20,21            believe 13:24 14:2,6 17:20   checked 64:22,24 68:5           82:13 87:14,14,22        dates 5:16 12:24 56:20
anymore 44:25                   34:14 37:25 39:20 45:6       76:6                      consulted 6:2,6 46:17       daughter 22:4
anyways 84:3                    70:16                     checks 9:7,10,20             contact 46:9 75:20          daughter.' 20:17
apart 9:4 45:2               believed 52:19 55:11         chemical 20:1 26:2,5,8,8     contacted 39:9,12           Dave 32:13
apologize 48:8               bell 50:20                      26:11 50:1 92:4,6,9,11    contained 17:10             David 1:3 2:2
appear 18:9 19:12 25:20      Benadryl 60:23               Chief 19:23 29:25            context 51:21 52:4 62:6     day 16:9,10,15,16 21:19
   25:21,24 26:3,6 73:2      benefit 10:17                children 42:13 49:24         continued 20:24               36:22 63:19 65:7,12
   84:14                     Bennett 2:3,3,23 3:9,9 4:2   China 15:5,9                 continuum 12:1,3              70:19 72:7,9,10,10
APPEARANCES 2:1                 10:7 12:5,6 17:7,12,16    Chris 33:3                   contract 89:11                80:12,19 82:6 89:4,15
appearing 3:9,11                17:19,24 18:1,7 57:16     chronic 58:6                 contributes 84:17             90:23
appetite 58:2                   61:21,22 71:12 75:1       circled 18:13                conversations 58:13,17      days 21:8 24:14 29:12
application 45:11               77:19 80:9 86:4 88:6,12   circumstance 14:11           cooperatively 25:9 84:21      34:3,4 36:20 50:12 63:1
applied 14:10                   88:20 91:2                circumstances 47:6           coping 12:14 21:3,5 85:14     63:15,20 73:24 82:19
approved 32:15               best 21:8 30:18 60:5,7       clarification 7:20 87:9         85:21,25 86:13,15          83:5,10,14,24



                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 27 of 32

                                                          Michael Robertson
                                                              6/20/2019
                                                                                                                             Page 94
deal 21:2                    doctoral 44:21                  74:25 91:1                 flow 25:25 26:12 92:4,11       75:2 76:14 84:24 86:6,8
December 4:16 5:1,2          doctors 62:15,18             examined 3:22 90:4            fluctuating 56:11              87:4
decide 31:20 47:14           document 15:13 17:5 52:6     example 15:6 45:19 48:15      fluent 20:3                  good 23:21 35:15 84:4
decided 35:4 44:15              75:4                      exception 46:1                FNP 20:8                     graduate 43:7 44:20
decision 10:3 27:4 28:22     doing 38:11,11 42:12,21      excuse 20:20 21:20 27:14      focus 45:12                  groups 8:13
   60:8 80:21 82:16 84:17       43:2 58:17 63:22 85:13       32:8 50:8                  folks 38:20                  Grove 44:11
decision-making 58:20        dosage 80:10                 exhibit 4:14,15 16:19,25      follow-up 11:16 46:2,3       guess 22:18 54:2 57:7
   61:17                     dose 47:20 61:6                 18:8 19:10,14 23:14           77:23                       66:5
decisions 36:10              doubled 9:10                    25:21,24 26:3,6,8,11,16    following 63:11              guns 20:21 58:9
Defendants 1:7 2:7,11        doubt 15:7                      27:13,24 29:24 30:10       follows 3:22 90:9            guy 24:20 34:24 62:9
   3:12,14                   Dr 3:4 4:3 39:4,7 52:14         55:25 66:12 71:18 76:10    for-profit 45:5                83:10
define 8:18                     53:6,7                       80:25 81:25 91:6,7,10      form 17:5 38:24,25 46:20     guys 70:4
defines 23:23                Drive 1:15                      91:13,15,18,20,23 92:1        55:25 56:1,4,14 66:12
defining 46:5                drug 21:10 59:6,6,20            92:3,6,8,11,13                71:20 77:16 78:15 91:16                H
definitely 21:16 35:21          66:19,20                  Exhibits 2:25                    91:18 92:4,6,11           Hamilton 48:17
   36:7 38:12 55:8 87:3      drugs 21:15 59:14 76:7,7     existed 32:19                 formal 56:17                 Hamline 42:4 43:13
degree 6:24 42:19,22         DSM-V 31:4                   exists 17:11                  forms 27:18 55:22,23,24      HAND 89:15
   44:21                     dual 21:10                   expect 36:5,5                    56:16,21 66:25 74:4       handled 75:3
delivered 2:23               due 5:25 22:19               expectation 63:14                75:17 92:1,14             hands 80:3
delivering 68:10             duly 3:21 89:5               expectations 61:25 62:15      forthwith 39:21              handwriting 18:9 19:12
demonstrating 85:10          duty 77:1                    expected 62:17,25 63:4        forward 25:8 70:18,25           25:21 27:15
denies 20:13,17              dynamic 56:11                experiences 51:10                72:21                     handwritten 15:16
denotes 26:15                                             expert 40:15 61:16            forward-looking 52:10        hanging 38:7 78:7
department 51:14                          E               explain 7:7 66:15             forwarded 7:16               Hansen 33:3
depend 36:21                 E 3:1,1                      explained 56:9                foster 42:15                 happen 12:4 81:24
dependency 50:2              earlier 5:7 24:14 39:17      explaining 63:10              found 78:22 79:1             happened 40:2 42:23 52:8
Depending 62:2               early 72:24 85:1             explored 23:24                Foundation 10:6 11:23           70:15 75:14 77:18 78:6
depends 63:16,21             East 2:13                    extravagant 35:22             four 21:6,9 24:14 80:11      happening 24:18 67:12,14
deposed 39:3,14              effect 53:2 84:2                                           frame 37:7 81:7                 74:2 85:8
deposition 1:9 3:4 66:17     effective 60:14,19 76:8                    F               Frank 7:12 22:10 26:22       hard 8:17 51:11
   88:19 89:3 90:5           effectuate 11:10             face 14:15 31:9,9 73:15,15       29:21 32:13 33:3          harm 85:3
depressed 21:16 48:12        eight 36:22                      82:11,11                  freedom 65:23                Hayes 40:13 52:14 53:7
   87:4                      Eighth 19:8                  face-to-face 46:9             frequently 50:9,24           HCL 91:10
depression 13:6,8,10 14:3    either 4:11 40:3 54:4 75:3   facilities 14:4 33:23 42:14   Friday 34:5                  head 5:19 11:12,18 22:21
   14:16,22 15:5 22:23          78:3                          55:5                      frustration 21:24 65:19         80:20
   23:13 24:8,13,24 25:12    Electronic 92:14             facility 9:24 70:25              86:9                      heading 12:1
   27:20 48:9,14 84:8 91:8   elevate 9:9                  fact 12:23 24:7 25:16         full 9:2 29:15               health 5:25 7:5,6,21 8:5
describe 23:10 36:8 74:11    Elk 1:15 89:4                    28:14 30:3 31:8 49:22     full-time 42:21 43:13           8:23,25 9:20,23,25
described 7:22 85:25         else's 63:20                     69:12 71:3,8,19 75:5,13   functioning 74:13               10:21 11:15 12:10,13,25
description 91:23            email 4:14,16 5:18 10:11     factor 46:23 57:18,22         funding 45:3                    18:12 20:6 21:2,11,13
designed 34:22,22 48:18         10:17 15:24 22:9 29:20        58:10,25 59:4,12          further 23:23 48:18 55:18       27:13,24 28:2,20 31:12
detailed 48:20 51:3 73:13       39:9 91:13                factors 6:1 22:9,16,20           74:25 88:13                  31:14,21,24 32:4,7
details 68:4                 eMD 17:12 26:21 27:9             31:25 35:11,16 36:21      future 22:2 84:24               34:11 35:4 36:16 37:4,9
detainee 15:14                  29:15,24 56:5 57:8            52:23 64:13 65:4 83:14                                    38:15 51:19 52:2 53:21
determination 30:9           eMDs 17:4 26:14,14               84:16,18                               G                  54:4,14,19 55:4,12,12
determine 62:12              emergency 51:13              fail 84:20                    G 3:1                           55:19 58:7 62:16 63:12
determined 83:9,13           emotional 21:25 86:10        fait 68:1                     gal 34:24                       64:1,7 65:4,15 66:4,24
diagnosis 21:10 31:4         emotions 21:24 86:8          familiar 40:10 41:1           Gamma 21:19,19                  67:4,21,22 68:9 71:18
die 57:21                    employed 33:15 56:13         families 49:25                Gaskins 2:3,23                  73:18 74:6,10,18 76:3
died 38:8 46:13              employee 89:8,9              famous 61:20                  gen 65:22                       77:2,24 78:2,16 86:14
difference 7:21 45:10        enable 35:11                 far 17:2 31:9,17 37:12        general 10:19,21 11:5           91:16
different 11:17 13:1 36:4    encounter/chart 91:21            69:14 71:10                  14:25 23:21 64:7          heard 39:24 41:7 61:13
   48:16 49:7 53:11 55:5     ended 42:12                  fashion 78:15                 generally 13:6                  68:21
direct 4:15                  enforcement 49:17            February 47:3                 Gerard 43:21                 hearing 62:8
directed 32:2                English 10:10 20:3,3 42:4    feel 79:24                    gesture 12:12                Heather 33:4
directives 46:11                42:19 48:7                feeling 21:16,17 24:15        Gesturing 88:9               hedging 35:24
directly 57:20 72:16         Ensign 2:9                       87:3                      getting 20:23 22:1 24:15     Heights 44:11
disciplined 47:9,11          ensure 11:3 84:14            feelings 59:12 84:23             30:23 42:22 72:21 73:19   held 18:4
discovery 17:6               environment 43:16,17         fell 43:3 45:2                gig 44:8                     help 21:10 24:17 73:6
discrepancy 56:8                51:9                      felony 20:19                  give 44:19 46:10 60:5           74:12
discussed 12:9 73:10         environments 51:12           felt 20:19                       63:23 70:6 73:17          helped 87:25,25
discussion 7:11 8:4 18:4     Envision 1:25                field 6:10 40:15              gives 14:13 17:21            helpful 42:19 64:9 78:22
   32:17,18,20               equipment 68:22              fight 77:11                   giving 20:20 58:9 68:10         79:2,23,24
discussions 4:3 10:16        especially 73:17             file 18:5 30:19 57:14 70:15      77:25                     helping 79:25
   38:4 39:2 59:18 84:13     essentially 9:10 74:11       fill 31:3 55:22 56:1          go 7:7 8:7 10:8,15 17:22     helps 21:22
disorder 35:18 36:12         established 72:23            filled 24:13 55:14 66:12,13      18:1 20:11 21:9 22:4      high 5:25 13:23 14:23
disorders 34:20 36:2         et 1:6 90:7                      75:17                        42:2 44:15 55:16 65:9        22:14,20 43:7 73:24
dissuade 24:6                evaluate 62:3                filling 63:8                     65:22 67:8 68:19 69:7,9   higher 13:19 34:7
distance 55:6                evaluated 62:11              financially 89:10                70:18,21 72:4 73:15       highest 8:25,25
distress 24:11 65:19         eventually 36:13 42:16       find 19:18 41:8 90:8             78:9 81:9,13,14,16 83:1   history 4:12 20:18 75:6
   73:22 85:6                   43:2                      finish 10:15 36:14               84:24 85:1                Hiveley 2:8 3:13,13 74:24
distressed 57:17             eventuated 4:18              first 3:21 21:1 35:11 40:5    goal 22:1                       77:13,15 88:16
distributed 38:25            everybody 9:7                    43:18 52:15 65:9 71:7     goals 22:2                   Hmm 42:8 76:19 87:16
DISTRICT 1:1                 evidencing 61:7 65:4             89:5                      going 21:7,23,23 22:2        Hold 77:15
diversity 47:22              exactly 66:9                 fits 35:14                       23:24 24:9,10,12 34:13    Honestly 21:4 86:12,14
doctor 13:14 53:7 60:20      EXAMINATION 4:1 71:16        five 34:4 36:20                  35:12 39:12 67:16 68:13   hopelessness 59:12



                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 28 of 32

                                                           Michael Robertson
                                                               6/20/2019
                                                                                                                              Page 95
  65:20                      insured 45:3                    11:25 13:2,20,25 14:1,5    looks 17:3 24:10,10 56:23       55:19 58:7 62:16 63:12
horrible 73:12               intact 64:23 68:7               15:15 16:7,16,17,22           57:4 60:12 66:15 74:1        64:1,7 65:4,15 66:4,24
hospital 70:16,24            intended 10:2 44:19             17:7 18:15 23:9,9 24:19       84:21                        67:4,21,21 68:9 71:18
hospitalized 78:5            intends 52:18                   24:21 25:8 26:23 28:7      lost 74:16                      73:18 74:6,10,18 76:3
hour 65:7,12                 interacting 64:14,16            28:14,17,19,23 29:2,16     lot 13:14 14:15 35:2 36:21      77:2,24 78:2,16 86:13
hours 21:18 33:25 63:19      interactions 34:18              29:16 31:17 32:9,9,16         47:19 48:16,17 50:24         86:13 91:16
housing 64:2,8 65:23         interest 21:8 89:11             32:19,24,25 33:8 34:10        60:16 73:2,11 84:11,13     mentioned 35:25 74:3,6
  77:12                      interested 89:10                35:12,14 36:1,2,5,6 37:6      85:10                      met 6:1 24:1 28:17 63:7
hundred 13:25                interesting 49:10,14            37:12,13 38:1,14 39:8      lots 72:22                      84:12
hung 29:9,13 30:3,12 67:6    interrupted 69:9                39:15 40:8,9 46:5 49:1     loud 30:5                     MG 91:10
  67:24 68:16 69:18,24       interview 25:3,10               50:11,18,19 51:21 52:9     love 43:3 47:15               MHW-15 8:23 22:19
  71:4                       Inventory 13:10 14:4,8,16       52:20 53:20 54:2,12        loved 58:23                   Michael 1:10 3:4,20 89:3
hurdle 35:11 84:10               14:22 15:5 24:25 27:20      55:4,7,13,15 58:16,20      LP 1:10 3:20 89:4 90:3,25       90:3,25
hurdles 55:3                     48:9 49:12 84:8             59:2 60:14,17,18 61:6      Lynas 1:3,4 2:2 4:4,17 5:6    mid-'90s 14:17
hydroxyzine 60:13,14,22      Inventory-II 91:8               62:5,12,19,25 63:3,10         15:23 19:25 30:21 31:2     Mille 33:17
  76:11 91:10                Inver 44:11                     63:23 64:2,6,9,12,18          31:5,8 34:9 37:24 38:1,5   milligrams 80:11,19
hygiene 58:2                 involve 49:5 59:18              65:3,13 66:6,6,7,8,18,23      45:14,24 46:11 50:15       mind 21:23 57:9 64:13
hypothetical 11:24           involved 5:24 33:4 34:25        67:7,11,17,19 68:1,3,3,6      51:16 56:21 58:12 60:11      84:10 86:6
                                 56:12,15 73:9               70:7,13 73:3 75:14 76:9       66:3 68:16 70:10 71:9      mindful 34:23
              I              involvement 31:25 45:23         76:24 77:8,11,14,17,20        72:16 75:15 82:19 84:19    Minneapolis 2:5
idea 33:12 61:23 67:11       irritated 21:25                 78:23 79:12,19 80:5           90:6                       Minnesota 1:1 42:8 43:21
ideation 8:15                irritation 86:9                 82:1,17 84:1,6 86:23,23    Lynas' 13:10 41:18              44:10 54:17 89:1,4,22
ideations 11:8,19            Isais 32:14                     86:24 87:17 88:5                                           90:1
identified 10:18             Isanti 44:14                  knowing 52:8                             M                 minute 16:22 35:20
identify 35:10               isolated 64:18                knowledge 30:18              M 2:8                         minutes 9:7 68:5
identifying 84:11            isolation 57:25               known 5:8 12:23 23:10        maddening 21:22 86:5          Mischaracterizing 80:7
II 14:22                     issue 8:18 21:15                65:8 69:16 70:2            magnifying 24:17              misstates 86:3
immediate 63:19              issues 7:16 12:19 36:8        knows 54:23                  making 79:11                  MMPI 49:8
immediately 39:23 69:3           65:4,15 73:16             Korea 15:5,9                 male 19:25                    MN 1:15 2:5,9,14
    72:5                     it.' 21:5                                                  maltreatment 49:25            model 45:13 47:16
impartiality 89:12           item 84:16                                  L              manager 43:25                 moment 62:13
important 13:2 58:23         Iverson 2:8                   L.L.P 2:3,23                 mark 19:15 79:15              Monday 34:5 71:24 72:13
    66:18                                                  label 33:11 52:4             marked 2:25                     81:10,20
impressed 51:6                             J               labeled 54:12                master 44:3                   monitored 64:24
inbox 72:13                  J 2:12                        lack 34:16                   master's 42:22                monitoring 51:17 79:9
incarcerated 39:23           jail 1:14 4:5,19 7:2,8,24     Lacs 33:17                   math 37:3                     months 4:17 20:23 21:6,9
included 10:17 46:6              13:22 20:25 24:12 30:22   language 20:2 36:7           matter 49:16 75:13 90:6         39:17
incomplete 11:24                 31:2,6,16 32:4 33:13,19   Larson 2:13                  Mayo 43:10,11 61:14           mood 58:25
inconsistent 25:11,13            34:6 37:10 38:12 39:18    law 2:3,8,12 49:17 54:17       80:10,14,17                 moods 74:11
increase 65:14,17,17             40:10,16 52:14 53:1,5     leave 47:14                  mean 4:13 8:8 15:4 22:25      morning 81:10
increased 57:25                  58:14 64:1 67:23 68:20    leaving 51:11                  34:11 35:7,24 37:4 39:6     moved 65:5 70:18 77:11
increasing 11:21             jail's 32:11                  left 50:14 51:7                48:3 50:24 51:23 52:14        77:18
INDEX 91:1,6                 jailing 42:11,25              legal 7:16 12:19               62:2 63:16 74:9 76:23       multiaxial 31:4
indicate 18:18 23:3 52:16    jails 33:14 43:18 53:14       Leonard 39:4,7                 78:1 83:24                  multiple 24:9
    79:5 81:3                    55:9                      let's 16:19 78:9,9           meaning 23:1
indicates 22:22,24 23:13     James 1:4 4:4 13:10 15:23     level 59:19,19               means 7:7 11:14 54:24                     N
    24:20 27:23                  19:25 30:21 31:1,5,8      levels 11:21 49:7            meant 53:23                   N 3:1
indication 75:24 76:2,6,20       38:5 45:14,24 46:11       license 49:22                measuring 56:10               name 3:7 4:8 5:8 19:18
    79:14                        58:12 60:11 66:3          licensed 49:23               med 30:24 61:5 79:11            46:22 69:15,17,20 70:2
indicator 23:21              Janet 1:24 89:3,21            life 20:24 22:1,3            medical 6:2,4,6,8,10,23,24      70:6,13
indirectly 57:21             Jason 2:8 3:13                liked 48:25                    7:1 13:4,7 17:10 41:9       national 40:10 53:1
individual 14:12 15:14       jasonh@irc-law.com 2:10       limited 65:24                  53:20 59:18,22 60:7,20      Nearing 2:12 3:11,11 10:6
    52:17,22 69:17           Jennie 66:10                  Linda 1:6 32:10 90:6           61:16,23 62:7,18 64:1         11:23 17:9,14,17,20,25
individuals 8:20 13:18       job 55:17                     Lindsay 40:13 53:6             67:20,22 75:10,25 76:17       61:18 71:14,17 74:22
info 12:16                   jobs 42:21                    LineCorrection 90:10           77:2 78:2,15 80:3 81:8        80:4,7 86:3 88:9,14,17
inform 73:6                  JRT/KMM 1:2                   list 49:22 69:20 70:17,22      83:9,17,18,21 91:23           91:4
information 7:12 12:17,23    judgment 73:7                     71:1 85:20               medication 30:20 66:2         necessarily 24:19 31:22
    14:13,14 20:9 41:1,15    June 1:11 3:5 89:4,15 90:7    listed 6:6 70:13               72:21 79:21                   41:12 51:8 54:6 67:2
    41:18,20 46:24 58:18     juvenile 42:13,14 43:18       listening 58:16              medicine 61:8                 need 6:15 8:21 13:4,7
    62:9,12 63:23 65:12      juveniles 42:10,11,17,25      literature 14:9 15:8         meds 68:10,10 79:22             14:10 23:20 35:1 41:16
    68:3,11 73:10,23 79:10       43:2,5                    little 40:12 72:1 80:15      meet 20:8 73:14 82:9            88:6
    84:2                                                   lived 55:6                   meeting 33:7 81:10,13         needed 79:19,20,23 80:21
informed 8:5 33:10 40:5,9                 K                LLP 2:13                     Memorial 50:19                needs 23:23 82:17,18
    68:16                    keep 23:16 40:24              LMI 44:15                    MEnD 2:11 3:12 33:14,23       NEO 49:14
initials 18:13 53:23         kept 23:17                    lockdown 38:13                 41:3,6 47:1,3,9,14 50:14    neonatal 50:17
initiated 31:24              kill 20:15                    locked 21:18                   54:21 55:5 56:13 80:18      never 28:17 31:14
inmate 15:14 20:1 31:20      kind 34:17,23 35:8,21 36:9    log 38:19,20                   91:16,18,23                 new 12:25
    52:17,21 69:24 77:5          39:21 43:3 45:1,11,13     logo 80:15,17                MEnD's 31:19                  next-of-kin 1:4
inmates 12:10 37:20              48:18,20 49:8,19 53:19    long 51:12                   mental 5:25 7:5,6,21 8:5      Nineteen 27:14
input 56:16 60:5                 54:25 56:10 72:24 73:19   longer 51:3                    8:23,25,25 9:20,23,25       Ninth 19:8
inquiry 7:15                     74:14 79:9                look 5:13 16:19 19:10          10:21 11:4 12:10,13,25      nod 48:5
insight 34:16,20             kinds 34:21 54:14 69:6            23:14 30:12 34:4 56:6      18:12 21:2,11,13 27:24      Nodding 5:19 22:21 80:20
insomnia 21:22 58:4,6        king 2:13 23:7                    59:25 62:11 73:16 75:6     28:2,20 31:11,14,21,23      normally 75:8,8 82:8
    86:5                     knew 69:15                    looked 5:16 15:21 29:21        32:4,7 34:11 35:4 36:16     North 50:19
institution 65:24 76:25      know 6:22 8:12,12 11:7,11         70:1 84:7 87:20            37:4,8 38:15 51:19 52:2     Northwest 1:15
instrument 48:13                                           looking 7:14 35:7              53:21 54:4,19 55:4,12       nose 38:1 45:19



                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 29 of 32

                                                          Michael Robertson
                                                              6/20/2019
                                                                                                                              Page 96
Notary 89:22                 Olmsted 42:9,24                 40:3 41:8,11 55:19 58:9       34:10 69:8 72:20 74:1     questioning 51:22
notation 26:14 27:21         once 37:5                       63:22 64:6 65:3,14         presuming 73:5               questionnaire 26:5,9 92:6
  71:19 75:2 78:21 79:1,3    One's 45:11                     66:19,21 68:25 70:22,23    pretty 35:10,15 41:1 50:9      92:9
  82:3                       ones 43:20 48:14 58:23          71:4 79:24 83:3               56:17 61:15 63:9          questions 12:18 16:23
note 2:23,25 6:7 15:16,17       72:4,9                    person's 11:3 58:17 64:21     previous 20:7 59:3             71:13 74:24 88:13,16
  17:4 18:14 19:16 24:6      openly 25:9 84:22               67:8 80:3                  previously 8:3               quicker 35:1
  25:2,10,20 26:20 27:9      opiate 13:3 86:17            personality 34:20 35:18       primary 20:2                 quickly 67:9
  29:23 46:12,14 70:6        opiates 20:25                   36:2,11 49:9,11,12         prior 10:17 26:18 33:8,9     quote 7:25 51:17,20 57:22
  73:4 75:8 81:19 82:14      opinion 14:7                 personnel 41:6 78:16             33:15 36:1 44:6 73:24       86:14
  83:8 85:21 86:10 87:5      opinions 53:12               persons 89:11                    83:6 85:19
  87:13 88:3 91:21           opportunity 20:14            perspective 25:11             prisoner 69:21                            R
noted 15:18,22               opposed 6:11                 Pfeifer 17:20 19:16 50:6,8    PRN 79:23                    R 3:1
notes 17:22 26:2,21,23       options 85:1                    51:15 67:24 83:22 84:4     proactive 12:11 34:12,24     raised 41:23
  51:3 56:5,5 57:8 75:6      ordered 80:18                   91:21                      probably 13:12 15:2 22:18    Ranch 44:14
  83:23 85:3                 orders 46:10                 Pfeifer's 29:23 73:4 74:5        26:23 27:12 29:18 32:13   range 51:10
notice 70:11                 ordinarily 10:4              Ph.D 45:8                        33:3 38:9,9 42:9 50:12    rated 14:19
noticed 45:20 70:12          organization 44:13           pharmacological 60:8             55:18 65:8 68:22 72:22    rating 14:23
noticing 2:23                original 2:23 79:7           phone 58:13,17                   84:1 86:2 87:7            rbennett@gaskinsbenn...
November 16:12 19:1,4        outfit 61:13                 photo 91:11                   problem 58:7                    2:5
  29:7 30:13,21 31:2,6,15    outside 20:23 48:13          PHQ-9 48:16                   problems 41:22               reach 13:23
  34:3,6 37:10,23,23         Overly 61:18                 physical 11:4                 process 31:21 63:10          reaction 68:24 69:12
  45:16 71:21 77:21 81:25    overseeing 44:12             physician's 28:15 53:24          71:23 73:19               read 5:11,22,23 7:18,20
number 4:10,11,13 13:21      oversight 47:12                 54:3                       professional 7:5 31:15          12:7,9,22 18:11,12
  23:21 31:25 33:2 34:14                                  PI 49:14                         37:9 44:16 54:19 63:12       19:16,21,25 20:13 22:19
  35:10,25 36:4 42:12,15                  P               Pickett 33:4                     89:21                        25:2 30:1,8 40:18,18
  69:21 84:25                P 3:1                        pieces 5:13 73:2,11           professionals 31:12             49:24 73:4 87:3 88:17
numbers 47:20                p.m 5:4 57:12,15 88:19,22    pills 77:9,25 78:19,20 79:2      36:17                        89:13 90:4
nurse 28:12,13,15 46:17      PA 28:15 53:24               place 12:10 50:17 63:21       program 42:10 50:3           reading 4:21 51:23
  46:18 54:22 67:24 68:9     PACE 42:9 43:15                 72:25 73:2 75:6 84:14      programs 42:17 44:10,13      ready 16:23 40:25
  68:11 75:20 81:9 84:22     pack 76:12 77:9 91:11           84:19 85:5                 prompting 39:10              realize 60:20 76:25
nurses 31:9,11 35:9 51:8     packet 31:3 63:8 73:18       placed 5:25 22:19 31:23       pronunciation 33:9           realizing 34:19 67:24
  54:8,9,14 68:19 72:19         74:7,10,18 87:18             36:8 42:14 51:20           properly 84:9                really 4:22 35:3 48:18 60:2
  82:11,25                   page 66:16 90:10             places 64:11                  Protecting 43:15                77:23
nursing 6:1 38:19 50:17      pages 17:8 90:8 91:8         placing 12:25                 protocol 86:25               reask 31:19
Nystrom 21:11                PAI 49:13                    plain 10:10                   provide 77:2                 reason 41:23 82:20 90:10
                             Pantzke 32:10                Plaintiff 1:5 2:2 3:10        provided 17:15 30:20 31:1    reasoning 72:15 83:4
             O               paragraph 7:18 8:24 12:8     plan 11:9,10,20 25:10 85:7    provider 6:3,4,7,8,23 7:1    recall 4:6 13:18 14:7,8
O 3:1                        parens 5:22                     85:9                          35:5 41:9 53:21 54:4,23      16:4 28:24 39:21 69:11
oath 3:17 55:11              parenthesis 8:2              plans 20:18 25:8 84:23,24        60:7 61:23 62:7 67:22        71:2 73:3 85:24
object 77:16                 part 10:16 17:14 19:23       plea 24:16                       75:25 76:3 78:16 83:17    recalling 85:2
Objection 10:6 11:23            21:14 24:3,18 48:25       please 3:7,16 7:19 18:11         83:18,21 91:23            receive 72:16
   61:18 80:4                   54:25 68:22 70:20 86:19      19:22 36:14                providers 55:4 59:18,22      received 17:6 44:3
observation 9:1                 87:17                     Plus 21:12 86:17                 62:19 64:2                Recess 57:13
observe 50:22                part-time 42:20              point 32:21 60:17 70:14       provides 14:14               recognize 80:14
obvious 13:4                 participating 74:15             86:18                      provocative 35:22            recollection 39:19
obviously 28:25 32:24        particular 5:9,12 29:2       Pointing 52:6                 provoke 34:18                record 3:8 7:19 17:10,12
   36:5                         46:19 82:6                policy 31:18,19 54:21         PS 12:21,22                     17:15,23 18:1,2,4,6
occurred 8:10,11 29:21       parties 89:8,11              poor 12:19                    psychiatric 54:9                19:21 26:25 57:11,15
   31:23 38:10 41:6 62:20    partway 86:19,22             poorly 12:14                  psychiatrists 59:17             67:4 76:18 80:8,23 81:8
October 44:24                party 2:23                   pop 65:22                     psychological 6:11 25:11        81:24 82:3 83:9 84:7
offender 50:1                pass 45:18                   population 14:25 47:15           31:1                         85:14 86:3 89:7
offenders 50:1               passing 45:15                   53:5 64:8                  psychologist 49:23           records 29:24
offer 56:16                  Pat 32:13 33:4,5             populations 15:2              psychology 44:22             Recovery 21:11
office 40:24                 path 48:19                   position 91:23                psychometric 14:19           refer 8:24 62:3
officers 38:14,23 63:24,25   patient 4:10 5:20,24 15:23   possibility 21:7 22:24           47:24                     referenced 2:25 91:8,11
   68:8                         20:4,9,10,13,16,17 21:4   possible 60:5                 psychotherapy 30:25             91:14,16,19,21,24 92:2
oftentimes 4:7 31:23            21:5,15,25 22:5 25:5      possibly 16:3 33:3 36:25      psychotic 8:20 60:1             92:4,7,9,12,14
   46:20 48:23 58:24 62:3       38:11 61:24 62:1,17          46:1                       PsyD 1:10 3:20 45:7 89:4     referencing 55:15 88:7
   70:22 73:23 83:1 85:5        63:14 73:21 82:17,18,19   post 78:7                        90:3,25                   referral 27:25 28:2,9,20
oh 10:9 16:25 19:18 22:16    patient's 20:6               potential 65:5                public 54:14 89:22              41:24 53:21 55:12 62:4
   30:2 36:15 53:8 56:25     patients 4:7 34:13 48:10     practice 15:13 28:13,15       purpose 58:16 64:20             62:16 63:2 66:4,24 67:1
   57:2 69:9                    64:14 85:5                   54:8 71:23 73:14 75:10        74:18                        67:5 69:18,20 70:1,14
okay 4:23 7:6 9:23 11:18     Paul 2:14                    practitioner 28:12 45:13      purview 59:15 69:5              71:18,25 87:18 88:4
   12:5 13:9 15:3,21,25      paying 4:22                  pre-employment 49:17          put 10:10 11:12,16 23:12        91:16
   16:21 17:3,19,24 19:10    peak 72:6                    precaution 55:23,24              36:13,13 52:4 55:17       referrals 59:17,22 73:21
   24:22 25:18 27:11 28:19   people 8:14,19 9:24 33:2     precautions 9:2,19,19,22         59:20 62:10 70:15 71:25      81:16,17
   30:7,10 34:11 39:2,16        35:6,8 36:19,22,23           38:25 56:19                   72:17 79:19               referred 4:13 16:14 41:8
   42:1 43:15 44:18,21          38:21 47:20 53:11 58:22   Precautions/Manageme...       putting 22:3 80:2               69:5 81:5 86:1
   46:7 49:19 50:10 53:4        59:20 64:15,15,16 68:6       19:11 91:18                                             referring 22:8 29:17 62:9
   54:3 59:3 61:11,21           68:12                     preceding 90:8                             Q                  62:14
   63:13,22 64:4 65:2        period 16:17 33:16 37:23     precipitously 67:9            qualifications 53:20 54:7    refers 61:24
   66:14 68:15 69:25 71:7       38:6 45:25                precisely 7:13                qualified 31:11,14 35:4      reflection 13:1
   74:22 76:15 77:8 78:9     periods 51:12                prescribe 59:14                 36:16 54:4,18              reflects 80:23
   80:22 81:3 82:14,16,22    person 9:25 11:7 12:1        prescription 76:11 91:10      question 9:3 14:5 30:11      refused 79:15 80:2
   83:17 85:12 87:12 88:12      28:8 35:2,17 36:1,11      present 32:18                   45:21 60:19 62:7 78:10     refusing 79:14
   88:15                        37:5 38:15 39:13,13,25    presume 16:8,15 32:16           79:7                       regard 15:22 51:16 53:4



                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 30 of 32

                                                           Michael Robertson
                                                               6/20/2019
                                                                                                                             Page 97
   81:24 86:12                RNs 56:13                    sergeants 38:20              specificity 14:20,23         supposed 38:22 63:23,25
regarding 4:4 5:16 38:5       Robert 2:3 3:9               serious 13:4,7 34:15         spoke 39:15                    68:6
   46:19 54:18                Robertson 1:10 3:4,20 4:3    services 24:17 44:16         spot 72:25                   supreme 35:13
regards 5:12                     89:4 90:3,25              set 47:18                    spring 44:4                  sure 7:20 9:12 10:25
registered 5:10,11 89:21      Rochester 42:8 43:10         setting 82:9                 ss 89:1 90:1                   13:25 22:12 25:1,1
regular 33:25 56:18              61:11                     Seventh 2:4,13 19:6          St 2:14 44:14                  27:16 29:13 36:3,3,10
regularly 9:7                 roof 87:5                    severe 13:6,8 22:22 23:13    stabilization 85:15            54:20 57:10 64:20 65:21
regulated 12:14               roof.' 21:17                    24:8,13 25:12 61:7        stabilize 85:9                 67:11,15 73:10 79:21
related 8:19 12:14,19         room 51:14                   severely 57:17 65:24         stabilized 72:21 73:17,25      84:19
   47:18                      rotating 50:11               sex 49:25 50:1                  84:15,19 85:11            surfaced 70:9
relative 85:16 89:8,9         rough 20:22                  share 68:11                  stable 72:25 73:20           surprised 39:22 51:7
relay 12:17                   routine 18:19 48:13 63:9     shared 12:24 13:1            staff 16:2 25:9 32:2 34:23   suspect 12:18 14:18
relayed 5:24                     68:8                      sharing 74:15                   38:9,19 64:1 67:20          32:10
relaying 68:22                routinely 75:5               she'd 50:16 51:4                68:21 70:3 85:4           sworn 3:19,21 89:5
release 85:2                  RPR 1:24                     sheet 26:12 70:14 87:21      standard 11:16 73:14         symptom 60:3
relevant 46:23                rule 54:17                      92:11                     stands 72:6                  symptoms 8:20,21 13:3
relying 82:12                 rules 9:6                    Sheets 92:4                  Stang 1:6 90:6                 24:17 34:14,15 59:24,25
remarkable 45:4               run 50:11                    shelters 42:16               staple 17:3 19:14,15           60:1,6 84:11,22
remember 4:9 7:11 22:14       running 42:16                Sherburne 1:14 2:7 3:14      start 12:13 31:21 66:19      system 23:12
   28:23 32:1 37:8 45:18                                      4:5,19 7:2,8 9:13 10:4    started 31:3
   46:18 86:6,7                            S                  13:22 23:17 32:1,4        starting 12:8 29:25 66:1                   T
repeat 83:7                   S 1:6 3:1 90:6                  33:13,18 37:10 39:17      state 1:1 3:7 43:19 44:5     T 1:10 3:20 89:3 90:3,25
repeated 84:25                saw 26:15 27:24 31:14           45:15 58:14 67:22 76:25      56:10 89:1 90:1           tab 91:10
report 21:12 85:4                55:13                     sheriff 32:15                stated 20:16,23 21:4         tablet 80:19
reported 14:3 89:3            saying 11:7 29:14 58:12      Sheriffs 44:10               statement 12:12 52:12,16     take 16:22 22:25 51:3
reporter 1:24 3:16 6:18          78:8 82:1                 shoot 20:21 58:10            states 1:1 15:10 86:14          56:19 57:9 79:25 80:18
   89:21                      says 17:4 19:1 52:20,21      short 33:16                  statistics 14:3              taken 12:15 57:13 70:14
reports 20:19,22,25 21:5         52:22 66:16 80:13 86:12   short-term 61:3              status 9:1,13,18 11:22          77:8 90:5
   21:16,17,22 22:1,5 86:5    scaffolding 63:21            shortly 50:14                   12:3                      takes 35:20 79:21
   87:3                       scale 23:16,18               show 17:23 51:24 66:11       stay 30:21 31:2,6,16 51:11   talk 28:5 62:21 81:11
represent 71:21               scenario 72:18                  66:17 70:10               Stearns 33:16 41:5           talked 10:20 38:9 39:6
require 9:6                   schedule 46:22 50:12         showed 46:21 83:23           stock 76:13                     62:14,18 70:3 72:19
required 54:22                   72:7,10 81:7 82:23 83:2   showing 4:15 18:8 56:22      stop 8:7 55:2                talking 4:9 25:9 36:23
requirements 11:1             scheduled 18:12,16 29:1         76:10 80:25               stopped 47:3                    47:23 57:20 75:16 76:23
research 40:11,13 53:11          29:3,6,19 30:15 40:7      shows 76:10,17               stopping 47:6                   87:8
reserved 89:14                   46:16 69:1,13 70:2 71:3   shut 68:20                   straight 35:12               taped 58:13
residential 42:13,14,17          71:8 72:5 82:23           sic 40:21 50:3 56:23 63:3    Street 2:4,13                team 32:11
   50:2                       scheduling 46:2 81:6         side 44:17                   stress 60:17                 techs 68:10,12 76:23
resign 47:7                      82:13 83:5                sign 57:23 88:17 89:13       stressed 21:18                  79:10
resource 40:25                school 42:20 43:7 44:20      signed 29:1 88:4             stressful 50:23,25 51:13     telemedicine 55:9
respond 67:7 75:21 78:4       science 44:4 45:13           significant 8:15 73:22       struggles 84:23              tell 17:2 22:6 28:24 29:23
responded 20:16 67:25         score 13:10,19 20:4 22:22    simply 12:22 23:1            struggling 23:22                30:1 31:9 35:17 52:18
responsible 77:5                 22:25 34:7 54:21          single 84:16                 student 43:13                   84:18 89:5
restrict 78:10                scored 20:5 84:9             site 62:8,11                 studied 53:10                telling 24:23
restricted 65:25              scores 14:4,8                situation 45:4 62:2 64:25    studies 52:15 53:1,13        temper 60:16
retaliatory 34:21             scoring 23:12,16,18             65:6                      study 40:19,19               ten 29:12 72:2
returned 20:4                 screen 35:13 55:17           skill 47:18                  submitted 46:21              tendency 89:12
returning 21:15               screened 48:19               skills 43:1                  subsequent 12:11             term 7:25 10:19,22,24
Reuvers 2:8                   screening 27:17 48:17,20     skimmed 29:22                substantial 89:12               11:15,17
review 4:7 13:12 16:22           56:1,4,14,20 66:12,25     skip 19:23                   substantiated 14:9           terminology 32:3 63:18
   29:15 72:5 81:4,9 84:15       92:1                      sleeping 58:6                Sudden 58:25                 terms 85:16
reviewed 15:15,19,22          SEAL 89:15                   small 42:16                  suffer 59:9                  test 15:5
   16:1 19:1 20:6 26:18       second 8:7 52:16             sober 21:1                   suffering 21:4 86:15         testified 3:22 17:21
   27:4,21 81:19 82:4         see 15:21 17:4 35:21         social 34:18 57:25           suffice 12:16 82:12          testifies 51:16
   87:15 88:2                    36:19 37:18 40:7 45:14    sold 20:20                   sufficiently 30:8            testify 66:11
reviewing 16:25 30:10,19         46:12 62:1 63:17 70:6     somebody 23:22 39:19         suggest 85:10                testifying 17:17
right 5:2,17 6:12 7:6 9:11       70:11 75:17,20 76:6          63:16                     suggests 15:8                testimony 62:23 80:8 89:6
   13:17 17:14 18:21 23:8        79:1,3 81:5 83:1,2,18     sooner 31:24 63:1            suicidal 8:2,9,14,15,16,21      89:7
   29:4,8,10,12 37:16 42:5       84:9,20                   sorry 4:21 6:17,22 30:10        11:9,19,21 12:3 20:13     testing 14:19 47:18,23,24
   43:24 44:1,9,12,16,22      seeing 45:18 47:21 48:21        36:15 39:15 48:2,4,4         22:6 52:23                   48:24 49:2,4,7,9,9,11
   45:1,4,7,9 46:4 52:7          71:23 85:24                  57:19 63:3 68:15 78:11    suicide 4:5,19 5:6 7:22,25      50:2
   54:25 57:5 60:10 62:24     seen 20:10 26:23,24 27:5     sort 38:10 44:19 45:3 57:3      8:10,10 9:2,18,19 10:3    tests 49:16
   64:11 67:13 69:7,22           31:8 39:25 40:3 62:4,17   sorting 35:15                   10:18 11:5,7,13 12:12     text 5:17
   74:8 77:25 79:7,15            63:1 67:19 69:1 70:4,22   sorts 52:23                     12:12 20:7,18 27:17       Thank 3:15 88:20,21
   80:19 84:5 86:1 87:7          70:24 71:4,9 75:24 76:2   Sotto 42:1                      32:3 35:3 37:22 38:6      therapeutic 59:19 61:6
   89:13                         82:17,18,19 83:19,22      sounds 40:6 86:16               39:16 40:11 41:5 50:14    therapist 44:1,7
ring 50:20                    sees 73:25                   South 2:4,9                     51:18 52:3,10,14,18       therapy 23:7
risk 6:1 17:17 20:7 22:9,16   self-injurious 8:14          speak 6:15 66:7 71:22           53:1 55:20 56:1,4,13,20   thing 22:5 45:2 56:11
   22:20 27:17 35:3,8,10      self-injury 11:11               78:25                        57:18,23 58:22 59:3,4        76:13 79:9
   35:15 51:17 52:10 55:20    sense 73:19 74:12            speaking 42:1 84:22             65:5 66:25 67:8 69:2      things 8:16 10:20 24:9,15
   55:24 56:1,4,13,20         sensitive 15:9               special 19:11 38:25 64:8        74:4 75:17 92:1              34:21 35:2,25 36:4,6
   57:18,22 58:10,22,25       sensitivity 14:20,23            65:23 77:12 91:18         suicides 40:2,16                42:2,15,24 47:17,19
   59:3,12 65:4 66:25 67:8    sent 39:8 55:11              specialty 54:7,16            Suite 2:4,14                    48:25 52:25 64:9 68:13
   92:1                       sentence 5:22 12:7,20        specific 10:24 11:1 15:10    Sunday 71:22                    69:6,7 78:6 84:14 85:10
risks 9:25                       73:12                        26:20 53:4 78:1 88:3      supervision 50:3                85:20,25
River 1:15 89:4               sentenced 85:7               specifically 4:6 16:4 73:3   supplemental 17:11           think 4:7 5:15 8:18 10:14



                                               Doby Professional Reporting, Inc.
                                                        952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 31 of 32

                                                            Michael Robertson
                                                                6/20/2019
                                                                                                                              Page 98
    10:16,19 14:10 16:19       turn 48:7                    voce 42:1                    working 16:8,15,18 33:18     16th 27:5 29:7 37:23 69:1
    23:20 24:1 27:1 29:17      TV 21:21                     vs 1:5 90:6                    42:9,10 45:12 46:25           69:13 70:10 71:9 72:17
    32:9 33:2 35:5,9,16 37:5   twenty 40:21 47:1            vulnerability 12:15            47:3 49:24 66:20              77:20 78:8 83:5
    37:14,14 39:8 41:25,25     twice 37:6 80:19                                          works 6:18,19                17 27:13,14 56:24 91:23
    42:23 43:17 45:20,22       two 40:2 50:12 63:15                      W               wouldn't 5:8 11:12 15:7      18-cv-2301 1:2
    46:14 47:15,16 48:12       type 6:24 47:12 49:2,4       W 1:3 2:2                      20:21 35:17 46:22 66:18    19 91:19,21
    50:16 51:8 52:2 53:2,22       59:25                     Waagmeester 28:6 55:10         66:23,24 72:8 81:19        1986 42:5
    55:13,14 56:9 60:16        typewritten 90:4                62:21 66:2 76:16            82:16 83:24                1990 40:19 44:5
    63:6,7 64:16,17 65:8       typical 15:12                wait 4:21 83:10,13           writer 20:6,8,14             1st 86:21
    68:9,18,20,21,24 69:15     typically 4:12 6:12 15:12    waiting 72:15                writing 19:1 42:24 43:1
    70:12 71:12 73:9 74:13        15:16,20 28:25 34:1       walks 21:21                    46:2 87:7                               2
    74:16 75:16 78:1 79:7         41:13 49:3,4 64:3 71:25   want 8:17 17:18,23,25        written 29:11 57:4           2 18:5 91:8
    79:10,22 84:1,6 85:24         72:3,7,11 73:14 75:3         20:11 52:1 64:6 65:3      wrote 4:25,25 8:3 73:5       20 1:11 3:5 21:18 55:25
    86:18 87:13,20,21,23,25       81:3,7,20,22,23,23 82:8      66:23,24 79:20,21           87:12,15                      66:12 90:7 92:1
thinking 25:8 62:6,7 72:22        82:10 86:25 87:13         wanted 7:12,20,25 47:17                                   2003 44:24
thinks 21:8,14,14                                              48:7 55:16 83:18,22                   X                2006 40:21
Thompson 66:10 76:16                        U               wanting 57:21                                             2013 20:19
thorough 73:13                 uh-huh 23:15,25 33:20        wants 73:21                                               2016 47:1
thought 12:16 48:24 51:2                                                                             Y
                                  41:2 47:25 48:24 51:5     warning 57:23                yeah 6:14 16:15 18:17        2017 30:21 31:2,6,15,15
    51:4 53:8 74:17 78:4          54:1 57:19 59:11,23       Washington 89:2,22 90:2                                      34:3,7 37:10 40:3 45:16
thoughts 20:13 21:23                                                                       19:23,24 20:12 22:17,18
                                  68:14 70:8 80:16 86:1     wasn't 4:21 5:9 7:13,13        22:19 23:6,11,15,19           71:21
    22:6 68:24 86:8               87:10                        24:15 28:22 40:5 46:23                                 2018 4:16 5:2
thousands 35:6                                                                             25:6,17 29:2 32:9,16
                               Ultimately 32:15                67:5 77:23 87:19            33:6,15 34:1,10 36:19      2019 1:11 3:5 47:4 89:4,15
three 24:14 50:12 63:20        um 5:11 6:5 7:13 8:12        watch 8:5 9:20,23 10:3,18                                    90:7
    72:1 76:12,17 77:9,25                                                                  37:4,11,13,17,19,21
                                  13:20,23 14:12 16:1,13       11:13,15 12:25 32:3,5,7     39:24 40:22 41:25 43:6     20th 89:4
    78:19,20                      22:13,18 24:9,12 25:19       38:15,24 51:18,20 52:2                                 22 25:24 26:3 92:3
threshold 23:20 55:1                                                                       43:6,12,17 44:7 45:6,21
                                  28:12,21,23 29:11,14,19      62:10 63:24 64:7,20         45:22 49:1 50:16,21,24     23 26:6 91:8 92:6
throw 13:20                       32:6,16 34:13 36:21,25       68:9 73:1                                              24 26:8 63:19 92:8
thrown 79:8                                                                                52:11 55:7,13 56:12
                                  39:8,8 47:16 50:7 55:13   watch' 7:22                    57:1,6 60:21 61:9,15,15    25 26:11 92:4,11
time 3:5 5:10 6:5,15 7:8          55:21 64:5 66:5,8 70:19   Watch-15 5:25 7:6 8:23                                    25th 89:15
    13:13 14:12 16:2,17                                                                    63:5 64:5,24,24 65:8,13
                                  72:18,23 87:15               10:21                       65:16,21 66:8,22,22        26 26:16 29:24 92:7,9,12
    20:22 21:1,12,20 26:22     unclear 41:15,17             watch,' 7:22,25                                              92:13,14
    29:2,18 32:12 37:7,9                                                                   68:3 72:14 74:20 75:12
                               understand 9:3,6 14:5        watches 8:22 11:3 12:10        75:17 77:4 78:4 80:13      27 91:24
    38:6 39:6 42:20 43:3,19       28:2,10 31:18 39:11          12:13 21:21 31:24 34:12                                2800 2:14
    45:15,24 48:21 51:12                                                                   82:24 88:2
                                  55:10 56:7 60:22,25          36:9 64:10,12,18 78:18    year 5:7 22:12 29:20         29 23:13
    63:9 68:19 69:16 70:9         62:23 70:20               watches.' 8:6
    70:12 71:7 73:8,20,25                                                                years 21:1 40:21
                               understanding 7:23 10:9      way 40:6 44:19 64:17         Youth 44:10                               3
    81:7 84:2 88:4                16:1,11 48:5 60:3         we'll 4:7 88:17
times 14:21 44:9 48:11                                                                                                3 57:14
                               understood 11:6 41:22        we're 16:19 18:5 51:19                                    30 2:13 9:7 21:7
    80:11 84:25                   68:14                        57:14                                 Z
title 7:4                                                                                                             3000 2:4
                               unhelpful 79:6               we've 75:16                                               31-year-old 19:25
today 26:18 73:4 82:18         unit 21:19 65:10,11 72:20    website 80:17                            0                333 2:4
Today's 3:5 20:1               United 1:1 15:10             week 16:16 29:9 30:15
told 83:22 84:4                                                                                                       36 55:1 66:16
                               University 44:24                34:3,5 36:20,24 37:5,6                                 3rd 66:13
tomorrow 82:18                                                                                        1
                               unparenthesis 8:4               37:20 46:12 50:12 81:17
tool 14:14 24:19,24 25:2       unquote 8:1                  weeks 74:14                  1 20:5 91:8
tools 14:10 48:18,21           unusually 41:14              well-being 9:6 11:4 64:21    1.5 20:23 21:1                           4
    49:14                      urgency 66:3                    68:7                      1:28 88:19,22                4 91:14
top 72:2                       urgent 28:3,20,22 55:12      well-known 61:19             10 4:16 5:1,2 23:14 91:7     4-71 91:2
touch 34:17                       63:18 72:3,3,4,9 73:21    well-versed 53:10            100 80:11                    4:00 34:2
train 74:16                       81:16                     went 21:6,12 42:20 50:19     11 29:12 63:1 76:10 80:25    4:30 36:20
trained 35:10                  urgently 63:14,17 83:18         85:20                        82:19 83:10,14,24 91:10   4:57 5:4
training 56:12,15,17              83:22,24                  weren't 6:22 76:23           11/1/17 57:2 92:9,11         40 36:23 37:18 54:22 55:1
trait 56:10                    use 10:3 15:4 20:25 21:10    when's 39:6                  11/1/7 56:23                 43 13:11,19 20:4 22:22
transcribed 89:6                  23:20 32:2,7 36:7 48:13   wide 51:10                   11/16/2017 18:13                34:7
transcript 1:9 2:23 89:13         48:14 49:13               Winberg 1:24 89:3,21         11/17 57:6
    90:5                       usually 48:22 63:9 74:13     Winona 44:5                  11/5/17 5:17 57:6 91:16,18                5
transferred 65:11 70:23                                     withdrawal 13:3 20:2            91:21
transmitted 41:18                                                                        11/6 81:20                   5 71:21
                                            V                  24:11 26:2,5,9,11 59:6                                 5:00 34:2
treat 46:8 60:4                                                60:15 86:17,25 92:4,6,9   11/9/17 29:23
treatment 21:9,12 22:2         vague 39:19                                               11:00 1:12 3:6               50 80:11,19 91:10
                               validity 14:15                  92:11                                                  55 92:2
    45:24 46:4 50:2 58:7                                    withdrawing 24:16 60:12      11:20 18:3
    84:25                      valuable 65:12 66:22                                      11:30 18:6                   55101 2:14
                               various 44:9 59:20 91:13     witness 3:19,21 11:25                                     55330 1:15
Tried 38:10                                                    41:2 61:19 77:14,17       12 36:22
true 11:18 14:24 30:19,25      verbal 46:20 87:21                                        12:30 57:12                  55402 2:5
                               verbalized 72:23 88:3           80:5 88:10,15,21 89:5,7                                55438 2:9
    31:4,7 61:1 67:15,18                                       89:14,15                  12:46 57:15
    73:6 79:18 81:1,4 82:5,7   versus 10:18 37:5 56:10                                   12010 4:10 5:20 15:23        5th 16:12 19:2 29:11 67:4
                                  64:17                     word 52:3                                                    67:6,20,23 74:5 75:14
    84:1 85:22 89:7 90:8                                    worded 53:3                  13 4:14,15,17 16:20 91:13
Trustee 1:3                    video 1:9,25 3:3 6:19 18:2                                13880 1:15                      77:24 78:14 86:21 87:12
                                  57:11 88:18 89:3 90:5     words 87:8
truth 89:5                                                  work 13:15,17 33:14,21       14 16:19 18:8 27:24 71:18
try 56:6 59:24,24 60:2         Videographer 1:25 3:3,15                                     81:25 91:15                            6
                                  18:2,5 57:11,14 88:18        42:13 43:2,4,5 45:11
    62:12 74:13                                                46:25 47:7,17,22 49:20    14th 81:25                   60 36:23 37:18
trying 8:16 19:18 24:16        view 14:2 60:6                                            15 19:10 68:5 91:18          63 23:13
                               viewed 12:22                    50:6 51:13 76:21 85:2
    35:7,24 50:16 60:5                                      worked 33:13,16 43:20        15-minute 9:20 38:15         6th 19:4 87:13
    78:13 87:8,24 88:10,11     visit 20:1,7 29:3 30:16                                      51:18 64:7 73:1
                               vitae 42:3 88:7                 44:6,9 55:6 76:20
Tuesday 21:6                                                workhouse 21:7               16 19:14 25:21 91:16,20                  7



                                                Doby Professional Reporting, Inc.
                                                         952-943-1587
CASE 0:18-cv-02301-JRT-KMM Document 90-7 Filed 03/27/20 Page 32 of 32

                                 Michael Robertson
                                     6/20/2019
                                                                Page 99
7/17 92:6
7/6/17 92:4
7:00 34:1 36:20
7:30 34:1
71-74 91:4
74-88 91:2
76 91:11
7th 29:14

            8
81 43:8

            9
9 20:5
9321 2:9
96 14:17
9th 30:13 37:23 67:6,23
   78:12,14




                          Doby Professional Reporting, Inc.
                                   952-943-1587
